

LEASE


BRITANNIA GATEWAY









BRITANNIA GATEWAY II LIMITED PARTNERSHIP,

a Delaware limited partnership
as Landlord,
and
SOLAZYME, INC.,
a Delaware corporation,
as Tenant.



726334.04/WLA
183305-00001/10-27-14/ejs/ejs
 
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
 
Page


1.
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
3


2.
LEASE TERM
4


3.
BASE RENT
4


4.
ADDITIONAL RENT
5


5.
USE OF PREMISES
10


6.
SERVICES AND UTILITIES
15


7.
REPAIRS
16


8.
ADDITIONS AND ALTERATIONS
17


9.
COVENANT AGAINST LIENS
18


10.
INSURANCE
18


11.
DAMAGE AND DESTRUCTION
20


12.
NONWAIVER
21


13.
CONDEMNATION
21


14.
ASSIGNMENT AND SUBLETTING
22


15.
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
25


16
HOLDING OVER
25


17.
ESTOPPEL CERTIFICATES
26


18.
SUBORDINATION
26


19.
DEFAULTS; REMEDIES
27


20.
COVENANT OF QUIET ENJOYMENT
29


21.
LETTER OF CREDIT
29


22.
SUBSTITUTION OF OTHER PREMISES
32


23.
SIGNS
32


24.
COMPLIANCE WITH LAW
33


25.
LATE CHARGES
33


26.
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
34


27.
ENTRY BY LANDLORD
34


28.
TENANT PARKING
34


29.
MISCELLANEOUS PROVISIONS
35







EXHIBITS
A    OUTLINE OF PREMISES
B    INTENTIONALLY OMITTED
C    FORM OF NOTICE OF LEASE TERM DATES
D    RULES AND REGULATIONS
E    FORM OF TENANT'S ESTOPPEL CERTIFICATE
F    TENANT RESTORATION OBLIGATIONS
F-1    TENANT'S PERSONAL PROPERTY
G    ENVIRONMENTAL QUESTIONNAIRE





726334.04/WLA
183305-00001/10-27-14/ejs/ejs
i
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




 
Page


Abatement Event
29


Accountant
10


Alterations
17


Applicable Laws
33


Base Rent
4


Brokers
38


Building
3


Common Areas
3


Contemplated Effective Date
24


Contemplated Transfer Space
24


Direct Expenses
5


Eligibility Period
29


Emergency Generator
39


Estimate
9


Estimate Statement
9


Estimated Direct Expenses
9


Expense Year
5


Force Majeure
37


Intention to Transfer Notice
24


Landlord
1


Landlord Parties
18


Landlord Repair Notice
20


Lease
1


Lease Commencement Date
4


Lease Expiration Date
4


Lease Term
4


Lease Year
4


Lines
39


Mail
37


Net Worth
25


Notices
37


Objectionable Name
33


Operating Expenses
5


Original Improvements
19


Premises
3


Project,
3


Sign Specifications
32


Statement
9


Subject Space
22


Summary
1


Tax Expenses
8


Tenant
1


Tenant Signage
32


Tenant's Share
9


Tenant's Subleasing Costs
23


Transfer Notice
22


Transferee
22




726334.04/WLA
183305-00001/10-27-14/ejs/ejs
ii
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------






BRITANNIA BIOTECH GATEWAY
LEASE
This Lease (the "Lease"), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the "Summary"), below, is made by and
between BRITANNIA GATEWAY II LIMITED PARTNERSHIP, a Delaware limited partnership
("Landlord"), and SOLAZYME, INC., a Delaware corporation ("Tenant").
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
DESCRIPTION
1. Date:
July 22, 2014
2. Premises
 
(Article 1).
 
2.1 Buildings:
The buildings located at 201 Gateway Boulevard (the "201 Building") and 225
Gateway Boulevard (the "225 Building") in South San Francisco, California 94063
(the 201 Building and 225 Building are referred to collectively herein as the
"Building" or "Buildings").
2.2 Premises:
Approximately 106,076 rentable square feet of space ("RSF") comprised of (i) the
entire rentable area of the 201 Building, containing approximately 41,834 RSF,
and (ii) the entire rentable area of the 225 Building, containing approximately
64,242 RSF.
3. Lease Term
(Article 2).
 
3.1 Length of Term:
Approximately thirty-five (35) months and three weeks.
3.2 Lease Commencement
Date:
February 5, 2015..
3.3 Lease Expiration Date:
January 31, 2018.
4. Base Rent (Article 3):
 
 

Month of Lease Term
 
Annual
Base Rent
Monthly
Installmentof Base Rent
 
Monthly Base
Rent per RSF
1 - 12
$4,136,964.00
$344,747.00
$3.25
13 - 24
$4,261,072.92
$355,089.41
$3.35
25 – January 31, 2018
N/A
$365,742.09
$3.45
 
5. Tenant Improvement Allowance:
$15.00 per RSF of the Premises (i.e., $1,591,140.00)
6. NNN Lease.
In addition to the Base Rent, Tenant shall be responsible to pay Tenant's Share
of Direct Expenses in accordance with the terms of Article 4 of the Lease.
7. Tenant's Share
(Article 4):
100%.


726334.04/WLA
183305-00001/10-27-14/ejs/ejs
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




8. Permitted Use
(Article 5):


 
The Premises shall be used only for general office, research and development,
manufacturing, engineering, laboratory, storage and/or warehouse uses,
including, but not limited to, administrative offices and other lawful uses
reasonably related to or incidental to such specified uses, all (i) consistent
with first class life sciences projects in the South San Francisco, California
area ("First Class Life Sciences Projects"), and (ii) in compliance with, and
subject to, applicable laws and the terms of this Lease.
9. Letter of Credit
(Article 21):
$731,484.18
10. Parking
(Article 28):


 
Tenant shall have the right to use all of the 312 parking spaces associated with
the Buildings, and may designate up to fifteen (15) of such parking spaces as
exclusive spaces at the front entry of the Buildings, subject to the terms of
Article 28 of the Lease.
11. Address of Tenant
(Section 29.18):
 
Solazyme, Inc.
225 Gateway Boulevard
South San Francisco, California 94080
Attention: CFO


12. Address of Landlord
(Section 29.18):


 
See Section 29.18 of the Lease.
13. Broker(s)
 
(Section 29.24):


 

Cornish & Carey Commercial and CBRE, Inc.
 
 






726334.04/WLA
183305-00001/10-27-14/ejs/ejs
2
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




1.PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1    Premises, Building, Project and Common Areas.
1.1.1    The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises"). The outline of the Premises is set forth in Exhibit A attached
hereto and the Premises has the number of rentable square feet as set forth in
Section 2.2 of the Summary, which shall not be changed except in connection with
a change in the physical size of the Premises. The parties hereto agree that the
lease of the Premises is upon and subject to the terms, covenants and conditions
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such terms, covenants and
conditions by it to be kept and performed and that this Lease is made upon the
condition of such performance. The parties hereto hereby acknowledge that the
purpose of Exhibit A is to show the approximate location of the Premises only,
and such Exhibit is not meant to constitute an agreement, representation or
warranty as to the construction of the Premises, the precise area thereof or the
specific location of the "Common Areas," as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the "Project," as that term is defined in Section 1.1.2, below.
Tenant acknowledges that it has been occupying the Premises pursuant to the
terms of the "Sublease", as defined in Section 1.1.4, below, and shall continue
accept the Premises in its presently existing "as-is" condition and Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises except as otherwise expressly set
forth in this Lease or in the Tenant Work Letter attached hereto as Exhibit B.
For purposes of Section 1938 of the California Civil Code, Landlord hereby
discloses to Tenant, and Tenant hereby acknowledges, that the Project, Building
and Premises have not undergone inspection by a Certified Access Specialist
(CASp).
1.1.1.1    Building Systems Warranty. Notwithstanding anything in this Lease to
the contrary, Landlord shall, at Landlord's sole cost and expense (which shall
not be deemed an "Operating Expense," as that term is defined in Section 4.2.4),
repair or replace any failed, inoperable, or damaged or obsolete portion of the
air conditioning and heating systems and the roof membrane (collectively, the
"Warranted Systems", and such Landlord obligation, the "Systems Warranty").
Notwithstanding the foregoing, the Systems Warranty shall not apply to
(i) repairs or replacements caused by the misuse, misconduct, damage,
destruction, omissions, and/or negligence of Tenant or any Tenant Parties, or
(ii) repairs or replacements required due to any modifications, Alterations or
improvements constructed by or on behalf of Tenant (collectively, "Tenant Repair
Responsibilities").  To the extent repairs which Landlord is required to make
pursuant to this Section 1.1.1.1 are necessitated in part by Tenant Repair
Responsibilities, then Tenant shall reimburse Landlord for an equitable
proportion of the cost of such repair.  Landlord will not require FibroGen,
Inc., to remove or restore any portion of the building management system or card
access system, or any other component of any Building systems to the extent that
removal would interfere with Tenant's use of the Premises.
1.1.2    The Building and The Project. The Premises consist of both buildings
set forth in Section 2.1 of the Summary (the "Building"). The term "Project," as
used in this Lease, shall mean (i) the Buildings and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Buildings and the Common Areas are located, and
(iii) at Landlord's reasonable discretion, any additional real property, areas,
land, buildings or other improvements added thereto outside of the Project.
1.1.3    Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, if any and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project, if any (such areas, together with
such other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the "Common Areas"). The manner in which the Common Areas are
maintained and operated shall be at the sole discretion of Landlord and the use
thereof shall be subject to such rules, regulations and restrictions as Landlord
may make from time to time; provided that such manner, rules and regulations are
consistent with those in use in comparable First Class Life Science Projects.
Landlord reserves the right to close temporarily, make alterations or additions
to, or change the location of elements of the Project and the Common Areas,
provided that, in connection therewith, Landlord shall perform such closures,
alterations, additions or changes in a commercially reasonable manner and, in
connection therewith, shall use commercially reasonable efforts to minimize

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
3
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




any material interference with Tenant's use of and access to the Premises, and
shall not reduce the number of parking spaces available to Tenant, and shall use
its best efforts to give Tenant notice of any planned power shutdown at least
ten (10) business days in advance, and shall inform Tenant as soon as there is
any possibility of such shutdown and work cooperatively with Tenant to plan for
such shutdown.
1.1.4    Existing Sublease. As of the date hereof Tenant is occupying the
majority of the Premises pursuant to that certain Sublease dated December 31,
2009, between Tenant, as subtenant, and FibroGen, Inc., a Delaware corporation
("FibroGen"), as Sublandlord (such Sublease, as amended, the "Sublease"). The
Sublease has been made subject to (i) that certain Build-to-Suit Lease dated
December 20, 1996 (the "225 Lease"), between FibroGen, as tenant, and Landlord,
as landlord, and (ii) that certain Build-to-Suit Lease dated February 8, 2000
(the "201 Lease"), between FibroGen, as tenant, and Landlord, as landlord (the
225 Lease and 201 Lease, as amended, being referred to collectively as the
"FibroGen Leases"). The Sublease and FibroGen Lease are each scheduled to expire
on February 4, 2015, and the Lease Commencement Date under this Lease shall
occur immediately upon such termination. Notwithstanding such termination of the
Sublease and FibroGen Lease, Tenant hereby acknowledges and agrees that it shall
remain obligated to Landlord, as a direct obligation under this Lease, to
perform the removal and restoration obligations that Tenant currently has as
subtenant under the Sublease, at the expiration or earlier termination of this
Lease, all at Tenant's sole cost and expense (the "Continuing Obligations"). If
Landlord and Tenant reach agreement on a new lease to continue in the Premises,
or the parties enter into the lease contemplated by Section 1.3, below, for a
period of not less than seven (7) years after the expiration of the initial
Lease Term (which agreement may be made or not made in the sole and absolute
discretion of Landlord and Tenant), then in either such case Landlord will waive
the Continuing Obligations. The Continuing Obligations shall be limited to the
restoration and repair items set forth in Exhibit F, attached hereto.
1.2    Stipulation of Rentable Square Feet of Premises. For purposes of this
Lease, "rentable square feet" of the Premises shall be deemed as set forth in
Section 2.2 of the Summary.
1.3    Relocation / Build to Suit. Affiliates of Landlord (the "HCP Entities")
own development property in the South San Francisco, East Bay and South Bay
markets. If Tenant and one of the HCP Entities enter into an agreement for a
build-to-suit lease transaction involving a building of more than 150,000 RSF in
any of these markets (which agreement may be made or not made in the sole and
absolute discretion of Landlord or any HCP Entity), then Landlord shall to
terminate this Lease as of the date that rent commences to be owing under such
new build-to-suit lease transaction (and, in connection with the negotiation of
such new build-to-suit lease transaction, Landlord and Tenant will enter into an
amendment to this Lease documenting the terms of such termination of this
Lease), giving Tenant one (1) week, free of any Rent under this Lease, to
relocate from the Project to such new building.
2.    LEASE TERM
The terms and provisions of this Lease shall be effective as of the date of this
Lease. The term of this Lease (the "Lease Term") shall be as set forth in
Section 3.1 of the Summary, shall commence on the date set forth in Section 3.2
of the Summary (the "Lease Commencement Date"), and shall terminate on the date
set forth in Section 3.3 of the Summary (the "Lease Expiration Date") unless
this Lease is sooner terminated as hereinafter provided. For purposes of this
Lease, the term "Lease Year" shall mean each consecutive twelve (12) month
period during the Lease Term, provided that the first Lease Year shall commence
on the Lease Commencement Date, and end as of the end of the twelfth (12th)
month following the Lease Commencement Date. At any time during the Lease Term,
Landlord may deliver to Tenant a notice in the form as set forth in Exhibit C,
attached hereto, as a confirmation only of the information set forth therein,
which Tenant shall execute and return to Landlord within ten (10) business days
of receipt thereof.
3.    BASE RENT
Tenant shall pay, without prior notice or demand, to Landlord or Landlord's
agent at the management office of the Project, or, at Landlord's option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent ("Base Rent") as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
4
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




the Lease Term, without any setoff or deduction whatsoever (except for any
abatement as permitted under the express terms of this Lease). If any Rent
payment date (including the Lease Commencement Date) falls on a day of the month
other than the first day of such month or if any payment of Rent is for a period
which is shorter than one month, the Rent for any fractional month shall accrue
on a daily basis for the period from the date such payment is due to the end of
such calendar month or to the end of the Lease Term at a rate per day which is
equal to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.
4.    ADDITIONAL RENT
4.1    General Terms. In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct
Expenses," as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively. Such payments by Tenant, together with any and all other amounts
payable by Tenant to Landlord pursuant to the terms of this Lease, are
hereinafter collectively referred to as the "Additional Rent", and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.
4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
4.2.1    Intentionally Omitted.
4.2.2    "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
4.2.3    "Expense Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
4.2.4    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of premiums for all insurance carried by Landlord in
connection with the Project as reasonably determined by Landlord; (iv) the cost
of landscaping, relamping, and all supplies, tools, equipment and materials used
in the operation, repair and maintenance of the Project, or any portion thereof;
(v) the cost of parking area operation, repair, restoration, and maintenance;
(vi) fees and other costs, including (provided that management fees shall not be
in excess of 3% of gross revenues of the Project, grossed up for full occupancy)
and/or incentive fees, consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space; (viii)
subject to item (f), below, wages, salaries and other compensation and benefits,
including taxes levied thereon, of all persons engaged in the operation,
maintenance and security of the Project; (ix) costs under any instrument
pertaining to the sharing of costs by the Project; (x) operation, repair,
maintenance and replacement of all systems and equipment and components thereof
of the Project (provided that any capital expenditure shall be amortized as
provided in item (xiii), below); (xi) the cost of janitorial, alarm, security
and other services, replacement of wall and floor coverings, ceiling tiles and
fixtures in common areas, maintenance and replacement of curbs and walkways,
repair to

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
5
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




roofs and re-roofing (provided that any capital expenditure shall be amortized
as provided in item (xiii), below); (xii) amortization (including reasonable
interest on the unamortized cost) over such period of time as Landlord shall
reasonably determine in accordance with industry standards, of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof; (xiii) the cost of
capital improvements or other costs incurred in connection with the Project (A)
which actually reduce expenses in the operation or maintenance of the Project,
or any portion thereof, or reduce current or future Operating Expenses or to
enhance the safety or security of the Project or its occupants, (B) that are
required to comply with present or anticipated mandatory conservation programs,
(C) which are replacements or modifications of nonstructural items, including
any systems or equipment serving the Premises, or (D) that are required under
any governmental law or regulation that was not in force or effect as of the
Commencement Date; provided, however, that any capital expenditure shall be
amortized (including reasonable interest on the amortized cost as reasonably
determined by Landlord using reasonable industry standards) over the reasonable
useful life of such item; and (xiv) costs, fees, charges or assessments imposed
by, or resulting from any mandate imposed on Landlord by, any federal, state or
local government for fire and police protection, trash removal, community
services, or other services which do not constitute "Tax Expenses" as that term
is defined in Section 4.2.5, below, and (xv) payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Building, including, without
limitation, any covenants, conditions and restrictions affecting the property,
and reciprocal easement agreements affecting the property, any parking licenses,
and any agreements with transit agencies affecting the Property (collectively,
"Underlying Documents"). Costs incurred as a result of insurance deductible
amounts shall be included in Operating Expenses only in the manner provided in
this Section 4.2.4, and only to the extent otherwise allowed to be included in
Operating Expenses by this Section 4.2.4. Notwithstanding the foregoing, for
purposes of this Lease, Operating Expenses shall not, however, include:
(a)    costs, including legal fees, space planners' fees, advertising and
promotional expenses, and brokerage fees incurred in connection with the
original construction or development, or original or future leasing of the
Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants
initially occupying space in the Project after the Lease Commencement Date or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any common areas of the Project or
parking facilities);
(b)    except as set forth in items (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, costs of capital repairs, replacements and
alterations, and costs of capital improvements and equipment;
(c)    costs for which the Landlord is reimbursed by any tenant or occupant of
the Project or by insurance by its carrier or any tenant's carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;
(d)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(e)    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;
(f)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided,

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
6
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;
(g)    amount paid as ground rental for the Project by the Landlord;
(h)    except for a Project management fee to the extent allowed pursuant to
item (v) below, overhead and profit increment paid to the Landlord or to
subsidiaries or affiliates of the Landlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties on a competitive basis;
(i)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge at the Project shall be includable as an Operating
Expense;
(j)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;
(k)    all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;
(l)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease (including, without limitation, Section 1.1.1.1 and Section 1.2 of the
Tenant Work Letter);
(m)    rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;
(n)    costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such hazardous material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto
(o)    the cost of special services, goods or materials provided to any other
tenant of the Project, and not provided to Tenant;
(p)    repairs, alterations, additions, improvements or replacements needed to
rectify or correct any defects in the original design, construction, materials
or workmanship of the Project or common areas;
(q)    Landlord's general overhead expenses not related to the Project;
(r)    legal fees, accountants' fees (other than normal bookkeeping expenses)
and other expenses incurred in connection with disputes of tenants or other
occupants of the Project or associated with the

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
7
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




enforcement of the terms of any leases with tenants or the defense of Landlord's
title to or interest in the Project or any part thereof;
(s)    costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease;
(t)    self-insurance retentions;
(u)    any reserve funds; and
(v)    any costs or expenses incurred to cure any violation of laws by either
Landlord or FibroGen under the FibroGen Leases, which violation exists as of the
date of the Lease Commencement Date.
If the Project is not at least one hundred percent (100%) occupied during all or
a portion of any Expense Year, Landlord shall make an appropriate adjustment to
the components of Operating Expenses which vary in accordance with occupancy
levels for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been one hundred percent (100%) occupied; and
the amount so determined shall be deemed to have been the amount of Operating
Expenses for such year.
4.2.5    Taxes.
4.2.5.1    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.
4.2.5.2    Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.
4.2.5.3    Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred. Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year. The
foregoing sentence shall survive the expiration or earlier termination of this
Lease. If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant's Share of any such
increased Tax Expenses. Notwithstanding anything to the contrary contained in
this Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess
profits taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, transfer tax or fee, federal and state income
taxes, and other taxes to the extent applicable to Landlord's

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
8
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




general or net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses, and
(iii) any items paid by Tenant under Section 4.5 of this Lease.
4.2.6    "Tenant's Share" shall mean the percentage set forth in Section 7 of
the Summary.
4.3    Intentionally Omitted.
4.4    Calculation and Payment of Additional Rent. Tenant shall pay to Landlord,
in the manner set forth in Section 4.4.1, below, and as Additional Rent,
Tenant's Share of Direct Expenses for each Expense Year.
4.4.1    Statement of Actual Direct Expenses and Payment by Tenant. Landlord
shall endeavor to give to Tenant within five (5) months following the end of
each Expense Year, a statement (the "Statement") which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant's Share of Direct Expenses. Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, with its next installment of Base Rent due, the full amount of
Tenant's Share of Direct Expenses for such Expense Year, less the amounts, if
any, paid during such Expense Year as "Estimated Direct Expenses," as that term
is defined in Section 4.4.2, below, and if Tenant paid more as Estimated Direct
Expenses than the actual Tenant's Share of Direct Expenses, Tenant shall receive
a credit in the amount of Tenant's overpayment against Rent next due under this
Lease. The failure of Landlord to timely furnish the Statement for any Expense
Year shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4. Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Direct
Expenses for the Expense Year in which this Lease terminates, Tenant shall pay
to Landlord such amount within thirty (30) days, and if Tenant paid more as
Estimated Direct Expenses than the actual Tenant's Share of Direct Expenses,
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of the overpayment. The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease Term. Notwithstanding
the immediately preceding sentence, Tenant shall not be responsible for Tenant’s
Share of any Direct Expenses attributable to any Expense Year which are first
billed to Tenant more than nine (9) months after the earlier of the expiration
of the applicable Expense Year or the Lease Expiration Date, other than expenses
levied by any governmental authority or by any public utility companies, as to
which such period shall be twenty-four (24) months (provided that Landlord must
deliver Tenant a bill for any such amounts within twelve (12) months following
Landlord’s receipt of the bill therefor).
4.4.2    Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") not later than May 1 of each year, of what the total amount of
Direct Expenses for the then-current Expense Year shall be and the estimated
Tenant's Share of Direct Expenses (the "Estimated Direct Expenses"). Except as
limited by the provisions of Section 4.4.1 above, the failure of Landlord to
timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Direct Expenses
under this Article 4, nor shall Landlord be prohibited from revising any
Estimate Statement or Estimated Direct Expenses theretofore delivered to the
extent necessary. Thereafter, Tenant shall pay, with its next installment of
Base Rent due, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Direct Expenses set
forth in the previous Estimate Statement delivered by Landlord to Tenant.
Notwithstanding anything to the contrary contained in this Lease, Tenant may
request from Landlord not more often than quarterly, an updated estimate of
Tenant's Share of Direct Expenses.
4.5    Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
9
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




right to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.
4.6    Landlord's Books and Records. Within one hundred twenty (120) days after
receipt of a Statement by Tenant, if Tenant disputes the amount of Additional
Rent set forth in the Statement, an independent certified public accountant
(which accountant is a member of a nationally recognized accounting firm and is
not working on a contingency fee basis), designated and paid for by Tenant and
reasonably approved by Landlord, may, after reasonable notice to Landlord and at
reasonable times, inspect Landlord's records with respect to the Statement at
Landlord's offices in the San Francisco Bay Area, provided that Tenant is not
then in default under this Lease and Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may be.
In connection with such inspection, Tenant and Tenant's agents must agree in
advance to follow Landlord's reasonable rules and procedures regarding
inspections of Landlord's records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection. Tenant's failure to dispute
the amount of Additional Rent set forth in any Statement within one hundred
twenty (120) days of Tenant's receipt of such Statement shall be deemed to be
Tenant's approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, Tenant still disputes such Additional Rent, a determination as to
the proper amount shall be made, at Tenant's expense, by an independent
certified public accountant (the "Accountant") selected by Landlord and subject
to Tenant's reasonable approval; provided that if such determination by the
Accountant proves that Direct Expenses were overstated by more than three
percent (3%), then the cost of the Accountant and the cost of such determination
shall be paid for by Landlord. Tenant hereby acknowledges that Tenant's sole
right to inspect Landlord's books and records and to contest the amount of
Direct Expenses payable by Tenant shall be as set forth in this Section 4.6, and
Tenant hereby waives any and all other rights pursuant to applicable law to
inspect such books and records and/or to contest the amount of Direct Expenses
payable by Tenant.
5.    USE OF PREMISES
5.1    Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 8 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.
5.2    Prohibited Uses. Tenant further covenants and agrees that Tenant shall
not use, or suffer or permit any person or persons to use, the Premises or any
part thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect, or any Underlying Documents. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way damage the reputation of the Project or obstruct or interfere with
the rights of other tenants or occupants of the Project, if any, or injure or
annoy them or use or allow the Premises to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises. Tenant shall comply with, and Tenant's rights and
obligations under the Lease and Tenant's use of the Premises shall be subject
and subordinate to, all recorded easements, covenants, conditions, and
restrictions now or hereafter affecting the Project.
5.3    Intentionally Deleted.
5.4    Hazardous Materials.
5.4.1    Tenant's Obligations.
5.4.1.2    Prohibitions. As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit G (which Exhibit includes
information regarding

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
10
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




Tenant's radiation license). Tenant hereby represents, warrants and covenants
that except for those chemicals or materials, and their respective quantities,
specifically listed on the Environmental Questionnaire, and except for Hazardous
Materials used in connection with Tenant's operations in the Premises in
compliance with applicable Environmental Laws, neither Tenant nor Tenant’s
employees, contractors and subcontractors of any tier, entities with a
contractual relationship with Tenant (other than Landlord), or any entity acting
as an agent or sub-agent of Tenant (collectively, "Tenant's Agents") will
produce, use, store or generate any "Hazardous Materials," as that term is
defined below, on, under or about the Premises, nor cause or permit any
Hazardous Material to be brought upon, placed, stored, manufactured, generated,
blended, handled, recycled, used or "Released," as that term is defined below,
on, in, under or about the Premises. If any information provided to Landlord by
Tenant on the Environmental Questionnaire, or otherwise relating to information
concerning Hazardous Materials is intentionally false, incomplete, or misleading
in any material respect, the same shall be deemed a default by Tenant under this
Lease. Upon Landlord's request, or in the event of any material change in
Tenant's use of Hazardous Materials at the Premises, Tenant shall deliver to
Landlord an updated Environmental Questionnaire at least once a year. Landlord’s
prior written consent shall be required to any Hazardous Materials use for the
Premises not described on the initial Environmental Questionnaire, such consent
not to be unreasonably withheld, conditioned or delayed. If Landlord fails to
respond to a request for consent within five (5) business days, Tenant may send
a "reminder notice". If Landlord fails to respond to such request within three
(3) business days after delivery of the "reminder notice", then Landlord shall
be deemed to have consented to such request. Tenant shall not install or permit
any underground storage tank on the Premises. In addition, Tenant agrees that
it: (i) shall not cause or suffer to occur, the Release of any Hazardous
Materials at, upon, under or within the Premises or any contiguous or adjacent
premises; and (ii) shall not engage in activities at the Premises that cause an
unreasonable imposition of potential liability upon Tenant or Landlord or the
creation of an environmental lien or use restriction upon the Premises. For
purposes of this Lease, "Hazardous Materials" means all flammable explosives,
petroleum and petroleum products, waste oil, radon, radioactive materials, toxic
pollutants, asbestos, polychlorinated biphenyls (“PCBs”), medical waste,
chemicals known to cause cancer or reproductive toxicity, pollutants,
contaminants, hazardous wastes, toxic substances or related materials, including
without limitation any chemical, element, compound, mixture, solution,
substance, object, waste or any combination thereof, which is or may be
hazardous to human health, safety or to the environment due to its
radioactivity, ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
or “toxic substances” under any Environmental Laws. For purposes of this Lease,
"Release" or "Released" or "Releases" shall mean any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing, or other movement of Hazardous
Materials into the environment.
5.4.1.3    Notices to Landlord. Unless Tenant is required by applicable laws to
give earlier notice to Landlord, Tenant shall notify Landlord in writing as soon
as possible but in no event later than five (5) days after (i) the occurrence of
any actual, alleged or threatened Release of any Hazardous Material in, on,
under, from, about or in the vicinity of the Premises (whether past or present),
regardless of the source or quantity of any such Release, or (ii) Tenant becomes
aware of any regulatory actions, inquiries, inspections, investigations,
directives, or any cleanup, compliance, enforcement or abatement proceedings
(including any threatened or contemplated investigations or proceedings)
relating to or potentially affecting the Premises, or (iii) Tenant becomes aware
of any claims by any person or entity relating to any Hazardous Materials in,
on, under, from, about or in the vicinity of the Premises, whether relating to
damage, contribution, cost recovery, compensation, loss or injury. Collectively,
the matters set forth in clauses (i), (ii) and (iii) above are hereinafter
referred to as “Hazardous Materials Claims”. Tenant shall promptly forward to
Landlord copies of all orders, notices, permits, applications and other
communications and reports in connection with any Hazardous Materials Claims.
Additionally, each party shall promptly advise the other in writing of the
advising party's discovery of any occurrence or condition on, in, under or about
the Premises or Project that could subject Tenant or Landlord to any liability,
or restrictions on ownership, occupancy, transferability or use of the Premises
or Project under any "Environmental Laws," as that term is defined below. Tenant
shall not enter into any legal proceeding or other action, settlement, consent
decree or other compromise with respect to any Hazardous Materials Claims
without first notifying Landlord of Tenant’s intention to do so and affording
Landlord the opportunity to join and participate, as a party if Landlord so
elects, in such proceedings and in no event shall Tenant enter into any
agreements which are binding on Landlord or the Premises without Landlord’s
prior written consent. Landlord shall have the right to appear at and
participate in, any and all legal or other administrative proceedings concerning
any Hazardous Materials Claim. For purposes of this Lease, “Environmental Laws”
means all applicable present and

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
11
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




future laws relating to the protection of human health, safety, wildlife or the
environment, including, without limitation, (i) all requirements pertaining to
reporting, licensing, permitting, investigation and/or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Materials, whether
solid, liquid, or gaseous in nature, into the air, surface water, groundwater,
or land, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of Hazardous Materials; and
(ii) all requirements pertaining to the health and safety of employees or the
public. Environmental Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 USC § 9601,
et seq., the Hazardous Materials Transportation Authorization Act of 1994,
49 USC § 5101, et seq., the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, and Hazardous and Solid Waste Amendments
of 1984, 42 USC § 6901, et seq., the Federal Water Pollution Control Act, as
amended by the Clean Water Act of 1977, 33 USC § 1251, et seq., the Clean Air
Act of 1966, 42 USC § 7401, et seq., the Toxic Substances Control Act of 1976,
15 USC § 2601, et seq., the Safe Drinking Water Act of 1974, 42 USC §§ 300f
through 300j, the Occupational Safety and Health Act of 1970, as amended, 29 USC
§ 651 et seq., the Oil Pollution Act of 1990, 33 USC § 2701 et seq., the
Emergency Planning and Community Right-To-Know Act of 1986, 42 USC § 11001 et
seq., the National Environmental Policy Act of 1969, 42 USC § 4321 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7 USC § 136 et seq.,
California Carpenter-Presley-Tanner Hazardous Substance Account Act, California
Health & Safety Code §§ 25300 et seq., Hazardous Materials Release Response
Plans and Inventory Act, California Health & Safety Code, §§ 25500 et seq.,
Underground Storage of Hazardous Substances provisions, California Health &
Safety Code, §§ 25280 et seq., California Hazardous Waste Control Law,
California Health & Safety Code, §§ 25100 et seq., and any other state or local
law counterparts, as amended, as such applicable laws, are in effect as of the
Lease Commencement Date, or thereafter adopted, published, or promulgated.
5.4.1.4    Releases of Hazardous Materials. If, due to the acts or omissions of
Tenant or any Tenant's Agent, any Release of any Hazardous Material in, on,
under, from or about the Premises shall occur at any time during the Lease
and/or if, due to the acts or omissions of Tenant or any Tenant's Agent, any
other Hazardous Material condition exists at the Premises that requires response
actions of any kind, in addition to notifying Landlord as specified above,
Tenant, at its own sole cost and expense, shall (i) immediately comply with any
and all reporting requirements imposed pursuant to any and all Environmental
Laws, (ii) provide a written certification to Landlord indicating that Tenant
has complied with all applicable reporting requirements, (iii) take any and all
necessary investigation, corrective and remedial action in accordance with any
and all applicable Environmental Laws, utilizing an environmental consultant
approved by Landlord, all in accordance with the provisions and requirements of
this Section 5.4, including, without limitation, Section 5.4.4, and (iv) take
any such additional investigative, remedial and corrective actions as Landlord
shall in its reasonable discretion deem necessary such that the Premises are
remediated to a condition allowing the same uses of the Premises as are allowed
as of the Lease Commencement Date, all in accordance with the provisions and
requirements of this Section 5.4. Landlord may, as required by any and all
Environmental Laws, report a Release of any Hazardous Material caused by Tenant
or any Tenant's Agent to the appropriate governmental authority, identifying
Tenant as the responsible party. Tenant shall deliver to Landlord copies of all
administrative orders, notices, demands, directives or other communications
directed to Tenant from any governmental authority with respect to any Release
of Hazardous Materials in, on, under, from, or about the Premises, together with
copies of all investigation, assessment, and remediation plans and reports
prepared by or on behalf of Tenant in response to any such regulatory order or
directive.
5.4.1.5    Indemnification.
5.4.1.5.1    In General. Without limiting in any way Tenant’s obligations under
any other provision of this Lease, Tenant shall be solely responsible for and
shall protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims ("Hazardous Materials Claims"), which arise during or after
the Lease Term, whether foreseeable or unforeseeable, directly or indirectly
arising out of or attributable to the presence, use, generation, manufacture,
treatment, handling, refining, production, processing, storage, Release or
presence of Hazardous Materials in, on, under or about the Premises by Tenant,
except to the extent such liabilities result from the gross negligence or
willful misconduct of Landlord following the Lease Commencement

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
12
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




Date, and except to the extent caused by the presence of Hazardous Materials in,
on or under the Premises on the date of this Lease and not caused by Tenant or
any Tenant's Agent. The foregoing obligations of Tenant shall include, including
without limitation: (i) the costs of any required or necessary removal, repair,
cleanup or remediation of the Premises, and the preparation and implementation
of any closure, removal, remedial or other required plans; (ii) judgments for
personal injury or property damages; and (iii) all costs and expenses incurred
by Landlord in connection therewith. Landlord likewise shall protect, defend,
indemnify and hold Tenant harmless from any Hazardous Materials Claims to the
extent caused by or arising from any Hazardous Materials in, on or under the
Premises on the date of this Lease and not caused by Tenant or any Tenant's
Agent, and for any Release after the date of this Lease caused by Landlord
Parties.
5.4.1.5.2    Limitations. Notwithstanding anything in Section 5.4.1.4, above, to
the contrary, Tenant's indemnity of Landlord as set forth in Section 5.4.1.4,
above, shall not be applicable to claims based upon "Existing Hazardous
Materials," as that term is defined in Section 5.4.7, below, except to the
extent that Tenant's construction activities and/or Tenant's other acts or
omissions caused or exacerbated the subject claim.
5.4.1.6    Compliance with Environmental Laws. Without limiting the generality
of Tenant’s obligation to comply with applicable laws as otherwise provided in
this Lease, Tenant shall, at its sole cost and expense, comply with all
Environmental Laws applicable to Tenant's Hazardous Materials. Tenant shall
obtain and maintain any and all necessary permits, licenses, certifications and
approvals appropriate or required for the use, handling, storage, and disposal
of any Hazardous Materials used, stored, generated, transported, handled,
blended, or recycled by Tenant on the Premises. Landlord shall have a continuing
right, without obligation, to require Tenant to obtain, and to review and
inspect any and all such permits, licenses, certifications and approvals,
together with copies of any and all Hazardous Materials management plans and
programs, any and all Hazardous Materials risk management and pollution
prevention programs, and any and all Hazardous Materials emergency response and
employee training programs respecting Tenant’s use of Hazardous Materials. If
Landlord has reasonable grounds to be concerned that Tenant has failed to comply
with the provisions of this Article 5, upon request of Landlord, Tenant shall
deliver to Landlord a narrative description explaining the nature and scope of
Tenant’s activities involving Hazardous Materials and showing to Landlord’s
satisfaction compliance with all Environmental Laws and the terms of this Lease.
5.4.2    Assurance of Performance.
5.4.2.4    Environmental Assessments In General. Provided that Landlord gives
Tenant no less than five (5) days prior notice of intended entry and complies
with Tenant's security measures then in effect, Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate to perform "Environmental Assessments," as that term is defined
below, to ensure Tenant’s compliance with the requirements of this Lease with
respect to Hazardous Materials. For purposes of this Lease, “Environmental
Assessment” means an assessment including, without limitation: (i) an
environmental site assessment conducted in accordance with the then-current
standards of the American Society for Testing and Materials and meeting the
requirements for satisfying the “all appropriate inquiries” requirements; and
(ii) sampling and testing of the Premises based upon potential recognized
environmental conditions or areas of concern or inquiry identified by the
environmental site assessment.
5.4.2.5    Costs of Environmental Assessments. All costs and expenses incurred
by Landlord in connection with any such Environmental Assessment initially shall
be paid by Landlord; provided that if any such Environmental Assessment shows
that Tenant has failed to comply with the provisions of this Section 5.4, then
all of the costs and expenses of such Environmental Assessment shall be
reimbursed by Tenant as Additional Rent within thirty (30) days after receipt of
written demand therefor.
5.4.3    Tenant’s Obligations upon Surrender. At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense, shall:
(i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials introduced by
Tenant or Tenant's Agents to be removed from the Premises and disposed of in
accordance with all Environmental Laws and as necessary to allow the Premises to
be used for the same uses of the Premises as are allowed as of the Lease
Commencement Date; and

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
13
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




(iii) cause to be removed all containers installed or used by Tenant or Tenant’s
Agents to store any Hazardous Materials on the Premises, and cause to be
repaired any damage to the Premises caused by such removal.
5.4.4    Clean-up.
5.4.4.1    Environmental Reports; Clean-Up. If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.4, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall immediately
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this Lease. Upon
Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s sole cost
and expense, without limitation on any rights and remedies of Landlord under
this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all applicable laws and as required by such plan and this Lease. If, within
thirty (30) days after receiving a copy of such Environmental Report, Tenant
fails either (a) to complete such Clean-up, or (b) with respect to any Clean-up
that cannot be completed within such thirty-day period, fails to proceed with
diligence to prepare the Clean-up plan and complete the Clean-up as promptly as
practicable, then Landlord shall have the right, but not the obligation, and
without waiving any other rights under this Lease, to carry out any Clean-up
recommended by the Environmental Report or required by any governmental
authority having jurisdiction over the Premises, and recover all of the costs
and expenses thereof from Tenant as Additional Rent, payable within ten
(10) days after receipt of written demand therefor.
5.4.4.2    No Rent Abatement. In the event that Tenant's failure to complete the
Clean-up prevents or delays a third party from occupying the Premises, Tenant
shall continue to pay all Rent due or accruing under this Lease during any
Clean-up, and shall not be entitled to any reduction, offset or deferral of any
Base Rent or Additional Rent due or accruing under this Lease during any such
Clean-up.
5.4.4.3    Surrender of Premises. Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease, and shall fully comply with all Environmental Laws and requirements of
any governmental authority with respect to such completion, including, without
limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender. As soon as reasonably
practical, Tenant shall obtain and deliver to Landlord a letter or other written
determination from the overseeing governmental authority confirming that the
Clean-up has been completed in accordance with all requirements of such
governmental authority and that no further response action of any kind is
required for the unrestricted use of the Premises (“Closure Letter”), unless
such governmental authority's standard practices at the relevant time do not
provide for such Closure Letter. Upon the expiration or earlier termination of
this Lease, Tenant shall also be obligated to close all permits obtained in
connection with Hazardous Materials in accordance with applicable laws.
5.4.4.4    Failure to Timely Clean-Up. Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
(unless such governmental authority's standard practices at the relevant time do
not provide for such Closure Letter) and any governmental approvals required
under Environmental Laws in conjunction with such Clean-up prior to the
expiration or earlier termination of this Lease, and Tenant's failure to receive
the Closure Letter is prohibiting Landlord from leasing the Premises to a third
party, or prevents the occupancy or use of the Premises by a third party, then
Tenant shall be liable to Landlord as a holdover tenant (as more particularly
provided in Article 16) until Tenant has fully complied with its obligations
under this Section 5.4.
5.4.5    Confidentiality. Unless required to do so by applicable law, Tenant
agrees that Tenant shall not disclose, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers and employees that have a need to know
such information), including any governmental authority, without

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
14
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




the prior written consent of Landlord. In the event Tenant reasonably believes
that disclosure is required by applicable law, it shall provide Landlord ten
(10) business days’ advance notice of disclosure of confidential information so
that Landlord may attempt to obtain a protective order. Tenant may additionally
release such information to bona fide prospective investors, purchasers,
lenders, assignees or subtenants, subject to any such parties’ written agreement
to be bound by the terms of this Section 5.4.
5.4.6    Copies of Environmental Reports. Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof. Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials, unless to do so would expose Tenant to a claim of breach of a
nondisclosure obligation.
5.4.7    Landlord Obligation. Landlord agrees to remediate or encapsulate any
Hazardous Materials existing in the Premises as of the date of this Lease to the
extent that Landlord's failure to so remediate would be in violation of
applicable law and would prohibit Tenant from obtaining or maintaining a
certificate of occupancy for the Premises, or would unreasonably and materially
affect the safety of Tenant's employees or create a significant health hazard
for Tenant's employees, or would otherwise materially and adversely affect
Tenant's use of or access to the Premises.
5.4.8    Signs, Response Plans, Etc. Tenant shall be responsible for posting on
the Premises any signs required under applicable Environmental Laws applicable
to Tenant's Hazardous Materials. Tenant shall also complete and file any
business response plans or inventories required by any laws applicable as a
result of Tenant's use. Tenant shall concurrently file a copy of any such
business response plan or inventory with Landlord.
5.4.9    Survival. Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.4 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.4 have been completely
performed and satisfied.
6.    SERVICES AND UTILITIES
6.1    Tenant Provided Services. Except as otherwise expressly set forth in this
Lease, and subject to Landlord's repair and maintenance obligations as set forth
in Article 7, below, Tenant will be responsible, at its sole cost and expense,
for the furnishing of all services and utilities to the Premises, including, but
not limited to heating, ventilation and air‑conditioning, electricity, water,
sewer, telephone, janitorial and interior Building security services, and such
other utilities and services as are required to operate the Pilot Plant.
Landlord agrees to provide and maintain and keep in continuous service utility
connections to the Project, including electricity, water and sewage connections,
heating, ventilation and air‑conditioning. Landlord shall have no obligation to
provide telephone, janitorial, data or interior Building security services.
Tenant shall cooperate fully with Landlord at all times and abide by all
applicable laws and manufacturer requirements to provide for the proper
functioning and protection of the HVAC, electrical, mechanical and plumbing
systems.
6.2    Utilities Costs. The cost of all utilities without mark-up (including
without limitation, electricity, gas, sewer and water) to the Premises shall be
paid by Tenant. All such utilities are separately metered to the Premises, and
Tenant shall contract with and pay directly to the applicable utility provider
for all such utilities.
6.2.1    Landlord shall not provide janitorial or trash services for the
Premises. Tenant shall be solely responsible for performing all janitorial and
trash services and other cleaning of the Premises, all in compliance with
applicable laws. In the event such service is provided by a third party
janitorial service, and not by employees of Tenant, such service shall be a
janitorial service approved in advance by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. The janitorial and cleaning of
the Premises shall be adequate to maintain the Premises in a manner consistent
with the standards of buildings of comparable use, age, condition and amenities
located in South San Francisco, CA (the "Comparable Buildings").

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
15
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------






6.3    Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Premises or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause not under Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease, except to the extent set forth in Section 19.5.2. Furthermore,
Landlord shall not be liable under any circumstances for a loss of, or injury
to, property or for injury to, or interference with, Tenant's business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the services or
utilities as set forth in this Article 6.
6.4    Triple Net Lease. Landlord and Tenant acknowledge that, except as
otherwise provided to the contrary in this Lease, it is their intent and
agreement that this Lease be a "TRIPLE NET" lease and that as such, the
provisions contained in this Lease are intended to pass on to Tenant or
reimburse Landlord for the costs and expenses reasonably associated with the
Premises and Tenant's Share of the Project, and Tenant's operation therefrom. To
the extent such costs and expenses payable by Tenant cannot be charged directly
to, and paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent in accordance with Section 4, above.
7.    REPAIRS
7.1    Tenant Repair Obligations. Except as set forth in Section 7.2, below,
Tenant shall, throughout the Term, at its sole cost and expense, maintain,
repair, replace and improve as required, the Premises, including all
improvements, fixtures, furnishings and finishes therein, in a good standard of
maintenance, repair and replacement as required, and in good and sanitary
condition, all in accordance with the standards of Comparable Buildings, whether
or not such maintenance, repair, replacement or improvement is required in order
to comply with applicable Laws ("Tenant's Repair Obligations"), including
without limitation (i) any specialty or supplemental Building Systems installed
by or for Tenant and (ii) all electrical facilities and equipment (except as
included in Landlord Repair Obligations, below), including lighting fixtures,
lamps, fans and any exhaust equipment and systems, electrical motors and all
other appliances and equipment of every kind and nature located in, upon or
about the Premises; (iii) all communications systems serving the Premises; (iv)
all of Tenant's security systems in or about or serving the Premises; (v)
Tenant's signage; and (vi) interior demising walls and partitions (including
painting and wall coverings), and interior doors and door fixtures. Tenant shall
additionally be responsible, at Tenant’s sole cost and expense, to furnish all
expendables, including light bulbs, paper goods and soaps, used in the Premises.
7.2    Landlord Repair Obligations. Landlord shall be responsible, as a part of
Operating Expenses (except as covered by the Systems Warranty or as set forth in
the Work Letter or otherwise as expressly set forth in this Lease), for the
following (the "Landlord Repair Obligation"): (i) repairs to the exterior walls,
foundation and roof of the Building, the structural portions of the floors of
the Building, except to the extent that such repairs are required due to the
negligence or willful misconduct of Tenant, and (ii) for the repair and
maintenance of the Building systems, including, without limitation, the
following: (1) glass, windows, window frames, window casements (including the
repairing, resealing, cleaning and replacing of exterior windows) and skylights;
(2) exterior doors, door frames and door closers; (3) sewer lines, both interior
and exterior to the Premises and exterior Building drainage, (4) electrical
service to the Building (including the main Premises electrical system, switches
and transformers, but not including electrical distribution within the
Premises), Building fire protection systems (but not interior Premises systems),
Building life safety and security systems and equipment, all Building heating,
ventilation and air-conditioning ("HVAC") systems, elevators and all other
Building mechanical, electrical and communications systems and equipment
(collectively, the "Building Systems"), including the structural and
non-structural portions of the roof of the Building, the roof membrane and
coverings; provided, however, that if such repairs are due to the negligence or
willful misconduct of Tenant, Landlord shall nevertheless make such repairs at
Tenant's expense, or, if covered by Landlord's insurance, Tenant shall only be

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
16
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




obligated to pay any deductible in connection therewith. Tenant hereby waives
any and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute, or ordinance now or hereafter in effect.
8.    ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than five
(5) business days prior to the commencement thereof, and which consent shall not
be unreasonably withheld, conditioned or delayed by Landlord, provided it shall
be deemed reasonable for Landlord to withhold its consent to any Alteration
which adversely affects the structural portions or the systems or equipment of
the Building or is visible from the exterior of the Building. Notwithstanding
the foregoing, Tenant shall be permitted to make Alterations following five (5)
business days notice to Landlord, but without Landlord's prior consent, to the
extent that such Alterations (i) do not affect the Building systems or
equipment, (ii) are not visible from the exterior of the Building, and (iii)
cost less than $100,000.00 for a particular job of work.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen selected by Tenant and approved by Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed), the requirement that upon
Landlord's request (subject to the terms of Section 8.5, below), Tenant shall,
at Tenant's expense, remove such Alterations upon the expiration or any early
termination of the Lease Term (and Tenant shall have no removal or restoration
obligations with respect to any work to be constructed by Landlord in accordance
with the Tenant Work Letter). Tenant shall construct such Alterations and
perform such repairs in a good and workmanlike manner, in conformance with any
and all
federal, state, county or municipal laws, rules and regulations and pursuant to
a valid building permit, issued by the city in which the Building is located (or
other applicable governmental authority). Tenant shall not use (and upon notice
from Landlord shall cease using) contractors, services, workmen, labor,
materials or equipment that, in Landlord's reasonable judgment, would disturb
labor harmony with the workforce or trades engaged in performing other work,
labor or services in or about the Building or the Common Areas. Tenant shall be
permitted to use non-union labor with Landlord's approval, which shall not be
unreasonably withheld, conditioned or delayed. Upon completion of any
Alterations (or repairs), Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. In
addition to Tenant's obligations under Article 9 of this Lease, upon completion
of any Alterations, Tenant agrees to cause a Notice of Completion to be recorded
in the office of the Recorder of the County where the Premises are located in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, and Tenant shall deliver to the Landlord a reproducible copy
of the "as built" drawings of the Alterations as well as all permits, approvals
and other documents issued by any governmental agency in connection with the
Alterations.
8.3    Payment for Improvements. If Tenant orders any work directly from
Landlord, Tenant shall pay to Landlord an amount equal to three percent (3%) of
the cost of such work to compensate Landlord for all overhead, general
conditions, fees and other costs and expenses arising from Landlord's
involvement with such work. If Tenant does not order any work directly from
Landlord, Tenant shall reimburse Landlord for Landlord's reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlord's
review of such work. This Section 8.3 shall not apply to the work to be
performed in accordance with the Work Letter.
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's All Risk" insurance (to the extent that the cost
of the work shall exceed $100,000.00) in an amount approved by Landlord covering
the construction of such Alterations, and such other insurance as Landlord may
reasonably require, it being understood and agreed that all of such Alterations
shall be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof. In addition, Tenant's contractors and

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
17
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




subcontractors shall be required to carry Commercial General Liability Insurance
in an amount approved by Landlord and otherwise in accordance with the
requirements of Article 10 of this Lease and such general liability insurance
shall name the Landlord Parties as additional insureds. Landlord may, in its
discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee if the proposed Alteration is expected to cost in excess of $200,000.
8.5    Landlord's Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and Alterations,
improvements and fixtures shall be and become the property of Landlord and
remain in place at the Premises following the expiration or earlier termination
of this Lease. Furthermore, Landlord may, by written notice to Tenant given
concurrently with Landlord's consent to installation, require Tenant at the end
of the Lease Term, at Tenant's expense, to remove any Alterations and/or
improvements and/or systems and equipment within the Premises and to repair any
damage to the Premises and Building caused by such removal and return the
affected portion of the Premises to a condition comparable to that which existed
upon Landlord's delivery of the Premises to Tenant. If Tenant fails to complete
any required removal and/or to repair any damage caused by the removal of any
Alterations and/or improvements and/or systems and equipment in the Premises and
return the affected portion of the Premises to a condition comparable to that
which existed upon Landlord's delivery of the Premises to Tenant, normal wear
and tear and damage by casualty excepted, Landlord may do so and may charge the
actual and reasonable cost thereof to Tenant. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner relating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease. The parties hereby
confirm that the personal property listed on Exhibit F-1 belongs to Tenant and
may be removed at any time either during or at the end of the Lease Term.
9.    COVENANT AGAINST LIENS
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility (to the extent applicable pursuant to then applicable laws).
Tenant shall remove any such lien or encumbrance by bond or otherwise within ten
(10) business days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof.
10.    INSURANCE
10.1    Indemnification and Waiver. Except to the extent arising from the
negligence or willful misconduct of Landlord or Landlord Parties, or Landlord's
breach of the terms of this Lease, Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
lenders, partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, "Landlord Parties") shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through Tenant.
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all loss, cost, damage, injury, expense and liability (including
without limitation court costs and reasonable attorneys' fees) during the Lease
Term, or any period of Tenant's occupancy of the Premises prior to the
commencement or after the expiration of the Lease Term, incurred in connection
with or arising from any cause in, on or about the Premises (including, but not
limited to, a slip and fall), any acts, omissions or negligence of Tenant or of
any person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, invitees, guests or licensees of Tenant, in, on or about
the Project or any breach of the terms of this Lease, either prior to, during,
or after

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
18
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




the expiration of the Lease Term, provided that the terms of the foregoing
indemnity shall not apply to the negligence or willful misconduct of Landlord,
or Landlord's Parties, or Landlord's breach of this Lease. Should Landlord be
named as a defendant in any suit brought against Tenant in connection with or
arising out of Tenant's occupancy of the Premises, Tenant shall pay to Landlord
its reasonable costs and expenses incurred in such suit, including without
limitation, its actual and reasonable professional fees such as reasonable
appraisers', accountants' and attorneys' fees. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination.
10.2    Landlord's Property Insurance. Landlord shall carry commercial general
liability insurance with respect to the Building during the Lease Term, and
shall further insure the Buildings (including the Tenant Improvements) and the
Project during the Lease Term (for the full replacement value to the extent
consistent with the practices of landlords of comparable buildings) against loss
or damage due to fire and other casualties covered within the classification of
fire and extended coverage, vandalism coverage and malicious mischief, sprinkler
leakage, water damage and special extended coverage. Such coverage shall be in
such amounts, from such companies, and on such other terms and conditions, as
Landlord may from time to time reasonably determine. Additionally, at the option
of Landlord, such insurance coverage may include the risks of earthquakes and/or
flood damage, terrorist acts and additional hazards, a rental loss endorsement
and one or more loss payee endorsements in favor of the holders of any mortgages
or deeds of trust encumbering the interest of Landlord in the Building or the
ground or underlying lessors of the Building, or any portion thereof. Tenant
shall, at Tenant's expense, comply with all insurance company requirements
pertaining to the use of the Premises. If Tenant's conduct or use of the
Premises for any purpose other than the Permitted Use causes any increase in the
premium for such insurance policies then Tenant shall reimburse Landlord for any
such increase. Tenant, at Tenant's expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.
10.3    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts (which amounts may be satisfied by using any combination of
primary, umbrella and excess policies).
10.3.1    Commercial General Liability Insurance on an occurrence form covering
the insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant's operations, and
contractual liabilities including a contractual coverage, and including products
and completed operations coverage, for limits of liability on a per location
basis of not less than:
Bodily Injury and
Property Damage Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
Personal Injury Liability
$3,000,000 each occurrence
$3,000,000 annual aggregate



10.3.2    Property Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the "Tenant Improvements,"
as that term is defined in the Tenant Work Letter, and any other improvements
which exist in the Premises as of the Lease Commencement Date (excluding the
Building structure and Building Systems) (the "Original Improvements"), and
(iii) all other improvements, alterations and additions to the Premises. Such
insurance shall be written on an "special form" of physical loss or damage
basis, for the full replacement cost value (subject to reasonable deductible
amounts) new without deduction for depreciation of the covered items and in
amounts that meet any co-insurance clauses of the policies of insurance and
shall include coverage for damage or other loss caused by fire or other peril
including, but not limited to, vandalism and malicious mischief, theft, water
damage of any type, excluding flood but including sprinkler leakage, bursting or
stoppage of pipes, and explosion.
10.3.3    Business Income Interruption for one (1) year plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
19
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




10.3.4    Worker's Compensation and Employer's Liability or other similar
insurance pursuant to all applicable state and local statutes and regulations.
The policy shall include a waiver of subrogation in favor of Landlord, its
employees, Lenders and any property manager or partners.
10.4    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, its subsidiaries and
affiliates, its property manager (if any) and any other party the Landlord so
specifies, as an additional insured or loss payee, as applicable, including
Landlord's managing agent, if any; (ii) be issued by an insurance company having
a rating of not less than A:IX in Best's Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance required of Tenant; (v) be in form and content reasonably acceptable
to Landlord; and (vi) provide that said insurance shall not be canceled or
coverage changed unless thirty (30) days' prior written notice shall have been
given to Landlord and any mortgagee of Landlord (unless such cancellation is the
result of non-payment of premiums). Tenant shall deliver said policy or policies
or certificates thereof to Landlord on or before the Lease Commencement Date and
at least ten (10) days before the expiration dates thereof. In the event Tenant
shall fail to procure such insurance, or to deliver such policies or
certificate, Landlord may, at its option, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.
10.5    Subrogation. Landlord and Tenant hereby agree to look solely to, and
seek recovery only from, their respective insurance carriers in the event of a
property or business interruption loss to the extent that such coverage is
agreed to be provided hereunder. The parties each hereby waive all rights and
claims against each other for such losses, and waive all rights of subrogation
of their respective insurers, provided such waiver of subrogation shall not
affect the right to the insured to recover thereunder. The parties agree that
their respective insurance policies do now, or shall, contain the waiver of
subrogation.
10.6    Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord or Landlord's lender, but in no event in excess of the
amounts and types of insurance then being required by landlords of buildings
comparable to and in the vicinity of the Building.
11.    DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building, such Common Areas and the Premises
(including the Tenant Improvements) . Such restoration shall be to substantially
the same condition of the Premises, Base Building and the Common Areas prior to
the casualty, except for modifications required by zoning and building codes and
other laws or by the holder of a mortgage on the Building or Project or any
other modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that access to the
Premises shall not be materially impaired. Upon the occurrence of any damage to
the Premises, upon notice (the "Landlord Repair Notice") to Tenant from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under Section 10.3.2(ii) of this Lease. . Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such fire or other casualty shall have damaged the
Premises or Common Areas necessary to Tenant's occupancy, and the Premises are
not occupied by Tenant as a result thereof, then during the time and to the
extent the Premises are unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unfit for occupancy for the purposes permitted under this Lease bears
to the total rentable square feet of the Premises.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
20
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




11.2    Landlord's Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises
and/or Project, and instead terminate this Lease, by notifying Tenant in writing
of such termination within sixty (60) days after the date of discovery of the
damage, such notice to include a termination date giving Tenant sixty (60) days
to vacate the Premises, but Landlord may so elect only if the Building shall be
damaged by fire or other casualty or cause, and one or more of the following
conditions is present: (i) in Landlord's reasonable judgment, repairs cannot
reasonably be completed within one hundred eighty (180) days after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the holder of any mortgage on the Building or
Project or ground lessor with respect to the Building or Project shall require
that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be; (iii) at
least Five Hundred Thousand and 00/100 Dollars ($500,000.00) of damage is not
fully covered by Landlord's insurance policies; or (v) the damage occurs during
the last twelve (12) months of the Lease Term; provided, however, that if
Landlord does not elect to terminate this Lease pursuant to Landlord's
termination right as provided above, and the repairs cannot, in the reasonable
opinion of Landlord, be completed within one hundred eighty (180) days after
being commenced, Tenant may elect, no earlier than sixty (60) days after the
date of the damage and not later than ninety (90) days after the date of such
damage, to terminate this Lease by written notice to Landlord effective as of
the date specified in the notice, which date shall not be less than thirty (30)
days nor more than sixty (60) days after the date such notice is given by
Tenant. In the event that the Pilot Plant remains operational, then, at Tenant's
written request either Landlord's or Tenant's termination of the Lease, as
applicable, shall apply only to the Building not containing the Pilot Plant, and
the Lease shall continue with respect to the Pilot Plant. Notwithstanding the
provisions of this Section 11.2, Tenant shall have the right to terminate this
Lease under this Section 11.2 only if each of the following conditions is
satisfied: (a) the damage to the Project by fire or other casualty was not
caused by the gross negligence or intentional act of Tenant or its partners or
subpartners and their respective officers, agents, servants, employees, and
independent contractors; and (b) as a result of the damage, Tenant cannot
reasonably conduct all of its business from the Premises. In addition, Tenant
may terminate this Lease if the damage to the Premises occurs during the last
twelve (12) months of the Lease Term, and, as a result of such damage, Tenant
cannot reasonably conduct business from the Premises for a period of thirty (30)
days or more.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises or the Project.
12.    NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.
13.    CONDEMNATION

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
21
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




If the whole or any part of the Premises or Project shall be taken by power of
eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use, reconstruction or remodeling of any part of the Premises
or Project, or if Landlord shall grant a deed or other instrument in lieu of
such taking by eminent domain or condemnation, Landlord shall have the option to
terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant's personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Buildings or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred and eighty (180) days or less, and provided that such temporary taking
does not materially preclude or unreasonably diminish Tenant's ability to
conduct business from the Premises, then this Lease shall not terminate but the
Base Rent and the Additional Rent shall be abated for the period of such taking
in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking, provided, however, that Tenant shall be entitled to a share of
the award for any loss of fixtures and improvements and for moving and other
reasonable expenses that do not otherwise reduce Landlord's recovery.
14.    ASSIGNMENT AND SUBLETTING
14.1    Transfers. Except as specifically permitted in Section 14.8, below,
Tenant shall not, without the prior written consent of Landlord, assign,
mortgage, pledge, hypothecate, encumber, or permit any lien to attach to, or
otherwise transfer, this Lease or any interest hereunder, permit any assignment,
or other transfer of this Lease or any interest hereunder by operation of law,
sublet the Premises or any part thereof, or enter into any license or concession
agreements or otherwise permit the occupancy or use of the Premises or any part
thereof by any persons other than Tenant and its employees and contractors (all
of the foregoing are hereinafter sometimes referred to collectively as
"Transfers" and any person to whom any Transfer is made or sought to be made is
hereinafter sometimes referred to as a "Transferee"). If Tenant desires
Landlord's consent to any Transfer, other than as specifically permitted in
Section 14.8 below, Tenant shall notify Landlord in writing, which notice (the
"Transfer Notice") shall include (i) the proposed effective date of the
Transfer, which shall not be less than twenty (20) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
"Subject Space"), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the "Transfer Premium", as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, and (iv)
current financial statements of the proposed Transferee certified by an officer,
partner or owner thereof, business credit references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee's business and
proposed use of the Subject Space. Except as specifically permitted in Section
14.8, below, any Transfer made without Landlord's prior written consent shall,
at Landlord's option, be null, void and of no effect, and shall, at Landlord's
option, constitute a default by Tenant under this Lease. Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord (not to exceed $3,000 in the aggregate),
within thirty (30) days after written request by Landlord (except in connection
with transfers specifically permitted in Section 14.8, below).
14.2    Landlord's Consent. Landlord shall not unreasonably withhold, condition
or delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Without

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
22
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




limitation as to other reasonable grounds for withholding consent, the parties
hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project;
14.2.2    The Transferee is either a governmental agency or instrumentality
thereof;
14.2.3    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
14.2.4    The proposed Transfer would cause a violation of another lease for
space in the Project, or would give an occupant of the Project a right to cancel
its lease; or
14.2.5    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is negotiating with Landlord to lease space in the Project,
and Landlord has comparable space available for lease at the time.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, Tenant shall again submit the Transfer
to Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant's business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives all other remedies, including, without limitation, any right at law or
equity to terminate this Lease, on its own behalf and, to the extent permitted
under all applicable laws, on behalf of the proposed Transferee.
14.3    Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee. "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent reasonably provided to the Transferee in
connection with the Transfer (provided that such free rent shall be deducted
only to the extent the same is included in the calculation of total
consideration payable by such Transferee), and (iii) any brokerage commissions
in connection with the Transfer (iv) legal fees reasonably incurred in
connection with the Transfer, and (v) and fees paid to Landlord in connection
with Tenant's request for consent (collectively, "Tenant's Subleasing Costs").
"Transfer Premium" shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in connection
with such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. The determination of the amount of Landlord's applicable share of the
Transfer Premium shall be made on a monthly basis as rent or other consideration
is received by Tenant under the Transfer.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
23
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer which, together with all prior Transfers then remaining in effect,
would cause seventy-five percent (75%) or more of the Premises to be Transferred
for seventy-five percent (75%) or more of the remaining Lease Term (assuming all
sublease renewal or extension rights are exercised), Tenant shall give Landlord
notice (the "Intention to Transfer Notice") of such contemplated Transfer
(whether or not the contemplated Transferee or the terms of such contemplated
Transfer have been determined). The Intention to Transfer Notice shall specify
the portion of and amount of rentable square feet of the Premises which Tenant
intends to Transfer (the "Contemplated Transfer Space"), the contemplated date
of commencement of the Contemplated Transfer (the "Contemplated Effective
Date"), and the contemplated length of the term of such contemplated Transfer,
and shall specify that such Intention to Transfer Notice is delivered to
Landlord pursuant to this Section 14.4 in order to allow Landlord to elect to
recapture the Contemplated Transfer Space. Thereafter, Landlord shall have the
option, by giving written notice to Tenant within twenty (20) days after receipt
of any Intention to Transfer Notice, to recapture the Contemplated Transfer
Space, unless Tenant retracts, in a written notice to Landlord, its Intention to
Transfer Notice within twenty (20) days after the delivery of such Intention to
Transfer Notice. Such recapture shall cancel and terminate this Lease with
respect to such Contemplated Transfer Space as of the Contemplated Effective
Date. In the event of a recapture by Landlord, if this Lease shall be canceled
with respect to less than the entire Premises, the Rent reserved herein shall be
prorated on the basis of the number of rentable square feet retained by Tenant
in proportion to the number of rentable square feet contained in the Premises,
and this Lease as so amended shall continue thereafter in full force and effect,
and upon request of either party, the parties shall execute written confirmation
of the same.
14.5    Effect of Transfer. If Landlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space. Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof. If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than three percent (3%), Tenant shall pay
Landlord's costs of such audit.
14.6    Intentionally Omitted.
14.7    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord's enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord's right to
enforce any term of this Lease against Tenant or any other person. If Tenant's
obligations hereunder have been guaranteed, Landlord's consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.
14.8    Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, (i) an assignment or subletting of all or a portion of the
Premises to an affiliate of Tenant (an entity which is controlled by,

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
24
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




controls, or is under common control with, Tenant), (ii) an assignment of the
Premises to an entity which acquires all or substantially all of the assets or
interests (partnership, stock or other) of Tenant, (iii) an assignment of the
Premises to an entity which is the resulting entity of a merger or consolidation
of Tenant, or (iv) a sale of corporate shares of capital stock in Tenant in
connection with either a bonafide financing for the benefit of the Tenant or an
initial public offering of Tenant's stock on a nationally-recognized stock
exchange (collectively, a "Permitted Transferee"), shall not be deemed a
Transfer under this Article 14, provided that (A) following execution Tenant
notifies Landlord of any such assignment or sublease and promptly supplies
Landlord with any documents or information requested by Landlord regarding such
assignment or sublease or such affiliate, (B) such assignment or sublease is not
a subterfuge by Tenant to avoid its obligations under this Lease, (C) such
Permitted Transferee shall be of a character and reputation consistent with the
quality of the Building, and (D) such Permitted Transferee shall have a tangible
net worth (not including goodwill as an asset) computed in accordance with
generally accepted accounting principles ("Net Worth") at least equal to the Net
Worth of Tenant on the day immediately preceding the effective date of such
assignment or sublease. An assignee of Tenant's entire interest that is also a
Permitted Transferee may also be known as a "Permitted Assignee". "Control," as
used in this Section 14.8, shall mean the ownership, directly or indirectly, of
at least fifty-one percent (51%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity. No such
permitted assignment or subletting shall serve to release Tenant from any of its
obligations under this Lease. In addition, notwithstanding anything to the
contrary contained in this Lease, no consent of Landlord shall be required in
connection with (i) any financing for the benefit of Tenant which does not
encumber the leasehold, (ii) Tenant's permitting the employees or agents of any
business or entity which Tenant controls or in which Tenant holds at least a
forty-nine percent (49%) interest, through contract or otherwise, to occupy a
portion (not to exceed twenty-five percent (25%) of the Premises in the
aggregate) of the Premises pursuant to a services agreement between Tenant and
such entity.
15.
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear,
casualty and repairs which are specifically made the responsibility of Landlord
hereunder excepted. Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, and such items of furniture, equipment, free-standing cabinet work,
movable partitions and other articles of personal property owned by Tenant or
installed or placed by Tenant at its expense in the Premises, and such similar
articles of any other persons claiming under Tenant, as Landlord may, in its
reasonable discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises resulting from such removal.
16.    HOLDING OVER
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term. If Tenant holds over after the
expiration of the Lease Term of earlier termination thereof, without the express
or implied consent of Landlord, such tenancy shall be deemed to be a tenancy by
sufferance only, and shall not constitute a renewal hereof or an extension for
any further term, and Base Rent shall be payable at a monthly rate equal to one
hundred twenty-five percent (125%) of the Base Rent applicable during the last
rental

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
25
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




period of the Lease Term for the initial one (1) month of hold-over and
thereafter at a monthly rate equal to one hundred fifty percent (150%) of the
Base Rent applicable during the last rental period of the Lease Term under this
Lease. Such month-to-month tenancy or tenancy by sufferance, as the case may be,
shall be subject to every other applicable term, covenant and agreement
contained herein. Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease. The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law. If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.
17.    ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year. Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant. Failure
of Tenant to timely execute, acknowledge and deliver such estoppel certificate
or other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.
18.    SUBORDINATION
This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant's occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord’s delivery to Tenant of commercially reasonable non-disturbance
agreement(s) in favor of Tenant from any ground lessors, mortgage holders or
lien holders of Landlord who come into existence following the date hereof but
prior to the expiration of the Lease Term shall be in consideration of, and a
condition precedent to, Tenant’s agreement to subordinate this Lease to any such
ground lease, mortgage or lien. Landlord's interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) business
days of request by Landlord, execute such further instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such mortgages, trust deeds, ground leases
or underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. Landlord represents that, as of the date of this Lease, there are no
ground or underlying leases or liens of any mortgage or trust deed encumbering
the

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
26
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




Building or Project. Landlord hereby represents and warrants to Tenant that, as
of the date of this Lease, there is no deed of trust or mortgage encumbering the
Building.
19.    DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
19.1.1    Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or
19.1.2    Except where a specific time period is otherwise set forth for
Tenant's performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or
19.1.3    Abandonment of the Premises by Tenant without making commercially
reasonable provision for its security; or
19.1.4    The failure by Tenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than two (2) business days after notice from Landlord.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
19.2    Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:
(i)    The worth at the time of award of the unpaid rent which has been earned
at the time of such termination; plus
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus
(iv)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
27
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




for a new tenant, whether for the same or a different use, and any special
concessions made to obtain a new tenant; and
(v)    At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
19.3    Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
19.4    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.
19.5    Landlord Default.
19.5.1    General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord's failure to perform; provided,
however, if the nature of Landlord's obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.
19.5.2    Abatement of Rent. In the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform, after the Lease Commencement Date and required by this Lease,
which substantially

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
28
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




interferes with Tenant's use of the Premises, or (ii) any failure to provide
services, utilities or access to the Premises as required by this Lease (either
such set of circumstances as set forth in items (i) or (ii), above, to be known
as an "Abatement Event"), then Tenant shall give Landlord notice of such
Abatement Event, and if such Abatement Event continues for five (5) consecutive
business days after Landlord's receipt of any such notice (the "Eligibility
Period") and either (A) Landlord does not diligently commence and pursue to
completion the remedy of such Abatement Event or (B) Landlord receives proceeds
from its rental interruption insurance which covers such Abatement Event, then
the Base Rent and Tenant's Share of Direct Expenses shall be abated or reduced,
as the case may be, after expiration of the Eligibility Period for such time
that Tenant continues to be so prevented from using, and does not use for the
normal conduct of Tenant's business, the Premises or a portion thereof, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable area of the
Premises; provided, however, in the event that Tenant is prevented from using,
and does not use, a portion of the Premises for a period of time in excess of
the Eligibility Period and the remaining portion of the Premises is not
sufficient to allow Tenant to effectively conduct its business therein, and if
Tenant does not conduct its business from such remaining portion, then for such
time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Base Rent and
Tenant's Share of Direct Expenses for the entire Premises shall be abated for
such time as Tenant continues to be so prevented from using, and does not use,
the Premises. If, however, Tenant reoccupies any portion of the Premises during
such period, the Rent allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Premises
bears to the total rentable area of the Premises, shall be payable by Tenant
from the date Tenant reoccupies such portion of the Premises. To the extent an
Abatement Event is caused by an event covered by Articles 11 or 13 of this
Lease, then Tenant's right to abate rent shall be governed by the terms of such
Article 11 or 13, as applicable, and the Eligibility Period shall not be
applicable thereto. Such right to abate Base Rent and Tenant's Share of Direct
Expenses shall be Tenant's sole and exclusive remedy for rent abatement at law
or in equity for an Abatement Event. Except as provided in this Section 19.5.2,
nothing contained herein shall be interpreted to mean that Tenant is excused
from paying Rent due hereunder.
20.    COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.
21.    LETTER OF CREDIT
21.1    Delivery of Letter of Credit. Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L-C") in the amount set forth in Section 9 of
the Summary (the "L-C Amount"), which L-C shall be issued by Silicon Valley
Bank, or other money-center, solvent and nationally recognized bank (a bank
which accepts deposits, maintains accounts, has a local San Francisco Bay Area
office which will negotiate a letter of credit, and whose deposits are insured
by the FDIC) reasonably acceptable to Landlord (such approved, issuing bank
being referred to herein as the "Bank"), which Bank must have a rating from
Standard and Poor’s Corporation of A- or better (or any equivalent rating
thereto from any successor or substitute rating service selected by Lessor) and
a letter of credit issuer rating from Moody’s Investor Service of A3 or better
(or any equivalent rating thereto from any successor rating agency thereto)
(collectively, the “Bank’s Credit Rating Threshold”), and which L C shall be in
the form of Exhibit F, attached hereto. Notwithstanding the foregoing, Landlord
hereby approves Silicon Valley Bank as the Bank. Tenant shall pay all expenses,
points and/or fees incurred by Tenant in obtaining the L-C. The L-C shall (i) be
"callable" at sight, irrevocable and unconditional, (ii) be maintained in
effect, whether through renewal or extension, for the period commencing on the
date of this Lease and continuing until the date (the "L C Expiration Date")
that is no less than sixty (60) days after the expiration of the Lease Term as
the same may be extended, and Tenant shall deliver a new L C or certificate of
renewal or extension to Landlord at least thirty (30) days prior to the
expiration of the L-C then held by Landlord, without any action whatsoever on
the part of Landlord, (iii) be fully assignable by Landlord, its successors and
assigns, (iv) permit partial draws and multiple presentations and drawings, and
(v) be otherwise subject to the International Standby Practices-ISP 98,
International Chamber of

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
29
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




Commerce Publication #590. Landlord, or its then managing agent, shall have the
right to draw down an amount up to the face amount of the L-C if any of the
following shall have occurred or be applicable: (A) such amount is due to
Landlord under the terms and conditions of this Lease, and has not been paid
within applicable notice and cure periods, or (B) Tenant has filed a voluntary
petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, "Bankruptcy Code"), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code that is not dismissed within thirty
(30) days, or (D) the Bank has notified Landlord that the L-C will not be
renewed or extended through the L-C Expiration Date, and Tenant has not provided
a replacement L-C that satisfies the requirements of this Lease at least thirty
(30) days prior to such expiration, or (E) Tenant is placed into receivership or
conservatorship, or becomes subject to similar proceedings under Federal or
State law, or (F) Tenant executes an assignment for the benefit of creditors, or
(G) if (1) any of the Bank's (other than Silicon Valley Bank) Fitch Ratings (or
other comparable ratings to the extent the Fitch Ratings are no longer
available) have been reduced below the Bank's Credit Rating Threshold, or (2)
there is otherwise a material adverse change in the financial condition of the
Bank, and Tenant has failed to provide Landlord with a replacement letter of
credit, conforming in all respects to the requirements of this Article 21
(including, but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 21.1 above), in the amount of the
applicable L-C Amount, within ten (10) days following Landlord’s written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) (each of the foregoing
being an "L-C Draw Event"). The L-C shall be honored by the Bank regardless of
whether Tenant disputes Landlord's right to draw upon the L-C. In addition, in
the event the Bank is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation or any successor or similar entity, then,
effective as of the date such receivership or conservatorship occurs, said L-C
shall be deemed to fail to meet the requirements of this Article 21, and, within
ten (10) days following Landlord's notice to Tenant of such receivership or
conservatorship (the "L-C FDIC Replacement Notice"), Tenant shall replace such
L-C with a substitute letter of credit from a different issuer (which issuer
shall meet or exceed the Bank's Credit Rating Threshold and shall otherwise be
acceptable to Landlord in its reasonable discretion) and that complies in all
respects with the requirements of this Article 21. If Tenant fails to replace
such L-C with such conforming, substitute letter of credit pursuant to the terms
and conditions of this Section 21.1, then, notwithstanding anything in this
Lease to the contrary, Landlord shall have the right to declare Tenant in
default of this Lease for which there shall be no notice or grace or cure
periods being applicable thereto (other than the aforesaid ten (10) day period).
Tenant shall be responsible for the payment of any and all Tenant's and Bank's
costs incurred with the review of any replacement L-C, which replacement is
required pursuant to this Section or is otherwise requested by Tenant.
21.2    Application of L-C. Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L-C upon the occurrence of any L-C Draw Event. In the event of any
L-C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant, draw upon the L-C, in part or in whole, in the amount
necessary to cure any such L-C Draw Event and/or to compensate Landlord for any
and all damages of any kind or nature sustained or which Landlord reasonably
estimates that it will sustain resulting from Tenant's breach or default of the
Lease or other L-C Draw Event and/or to compensate Landlord for any and all
damages arising out of, or incurred in connection with, the termination of this
Lease, including, without limitation, those specifically identified in Section
1951.2 of the California Civil Code. The use, application or retention of the
L-C, or any portion thereof, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by any applicable
law, it being intended that Landlord shall not first be required to proceed
against the L-C, and such L-C shall not operate as a limitation on any recovery
to which Landlord may otherwise be entitled. Tenant agrees not to interfere in
any way with payment to Landlord of the proceeds of the L-C, either prior to or
following a "draw" by Landlord of any portion of the L-C, regardless of whether
any dispute exists between Tenant and Landlord as to Landlord's right to draw
upon the L-C. No condition or term of this Lease shall be deemed to render the
L-C conditional to justify the issuer of the L-C in failing to honor a drawing
upon such L-C in a timely manner. Tenant agrees and acknowledges that (i) the
L-C constitutes a separate and independent contract between Landlord and the
Bank, (ii) Tenant is not a third party beneficiary of such contract, (iii)
Tenant has no property interest whatsoever in the L-C or the proceeds thereof,
and (iv) in the event Tenant becomes a debtor under any chapter of the
Bankruptcy Code, Tenant is placed into receivership or conservatorship, and/or
there is an event of a receivership, conservatorship or a bankruptcy filing by,
or on behalf of, Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy
estate shall have any right to restrict or limit Landlord's claim and/or rights
to the L-C and/or the proceeds thereof by application of Section 502(b)(6) of
the U. S. Bankruptcy Code or otherwise. In the event of an assignment by Tenant
of its interest in this Lease (and irrespective of whether Landlord's consent is
required for such assignment), the

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
30
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




acceptance of any replacement or substitute L-C by Landlord from the assignee
shall be subject to Landlord's prior written approval, in Landlord's reasonable
discretion, and the actual and reasonable attorney's fees incurred by Landlord
in connection with such determination shall be payable by Tenant to Landlord
within ten (10) days of billing.
21.3    L-C Amount; Maintenance of L-C by Tenant. If, as a result of any drawing
by Landlord of all or any portion of the L-C, the amount of the L-C shall be
less than the L-C Amount, Tenant shall, within five (5) days thereafter, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency, and any such additional letter(s) of credit shall comply with all of
the provisions of this Article 21. Tenant further covenants and warrants that it
will neither assign nor encumber the L-C or any part thereof and that neither
Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance. Without limiting the
generality of the foregoing, if the L-C expires earlier than the L-C Expiration
Date, Landlord will accept a renewal thereof (such renewal letter of credit to
be in effect and delivered to Landlord, as applicable, not later than thirty
(30) days prior to the expiration of the L-C), which shall be irrevocable and
automatically renewable as above provided through the L-C Expiration Date upon
the same terms as the expiring L-C or such other terms as may be acceptable to
Landlord in its sole discretion. However, if the L-C is not timely renewed, or
if Tenant fails to maintain the L-C in the amount and in accordance with the
terms set forth in this Article 21, Landlord shall have the right to either
present the L-C to the Bank in accordance with the terms of this Article 21, and
the proceeds of the L-C may be applied by Landlord against any Rent payable by
Tenant under this Lease that is not paid when due and/or to pay for all losses
and damages that Landlord has suffered or that Landlord reasonably estimates
that it will suffer as a result of any breach or default by Tenant under this
Lease. In the event Landlord elects to exercise its rights under the foregoing,
(I) any unused proceeds shall constitute the property of Landlord (and not
Tenant’s property or, in the event of a receivership, conservatorship, or a
bankruptcy filing by Tenant, property of such receivership, conservatorship or
Tenant’s bankruptcy estate) and need not be segregated from Landlord’s other
assets, and (II) Landlord agrees to pay to Tenant within thirty (30) days after
the L-C Expiration Date the amount of any proceeds of the L-C received by
Landlord and not applied against any Rent payable by Tenant under this Lease
that was not paid when due or used to pay for any losses and/or damages suffered
by Landlord (or reasonably estimated by Landlord that it will suffer) as a
result of any breach or default by Tenant under this Lease; provided, however,
that if prior to the L-C Expiration Date a voluntary petition is filed by
Tenant, or an involuntary petition is filed against Tenant by any of Tenant’s
creditors, under the Bankruptcy Code, then Landlord shall not be obligated to
make such payment in the amount of the unused L-C proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed.
 


Notwithstanding anything to the contrary contained in this Lease, if Landlord
draws on the L-C due to Tenant's violation of this Lease beyond applicable
notice and cure periods, such draw shall be in the amount required to cure such
default. In addition, notwithstanding anything to the contrary contained in this
Lease, if Landlord draws on the L-C due to Tenant's failure to timely renew or
provide a replacement L-C, such failure shall not be considered a default under
this Lease and Landlord shall return such cash proceeds upon Tenant's
presentation of a replacement L-C that satisfies the requirements of this Lease,
subject to reasonable satisfaction of any preference risk to Landlord.
21.4    Transfer and Encumbrance. The L-C shall also provide that Landlord may,
at any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, if such transfer is from
or as a part of the assignment by Landlord of its rights and interests in and to
this Lease. In the event of a transfer of Landlord's interest in under this
Lease, Landlord shall transfer the L-C, in whole or in part, to the transferee
and thereupon Landlord shall, without any further agreement between the parties,
be released by Tenant from all liability therefor, and it is agreed that the
provisions hereof shall apply to every transfer or assignment of the whole of
said L-C to a new landlord. In connection with any such transfer of the L-C by
Landlord, Tenant shall, at Tenant's sole cost and expense, execute and submit to
the Bank such applications, documents and instruments as may be necessary to
effectuate such transfer and, Tenant shall be responsible for paying the Bank's
transfer and processing fees in connection therewith.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
31
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




21.5    L-C Not a Security Deposit. Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L-C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L-C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and (c)
waive any and all rights, duties and obligations that any such party may now, or
in the future will, have relating to or arising from the Security Deposit Laws.
Tenant hereby irrevocably waives and relinquishes the provisions of Section
1950.7 of the California Civil Code and any successor statue, and all other
provisions of law, now or hereafter in effect, which (x) establish the time
frame by which a landlord must refund a security deposit under a lease, and/or
(y) provide that a landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by a tenant or to clean the premises, it being agreed that Landlord may,
in addition, claim those sums specified in this Article 21 and/or those sums
reasonably necessary to (a) compensate Landlord for any loss or damage caused by
Tenant's breach of this Lease, including any damages Landlord suffers following
termination of this Lease, and/or (b) compensate Landlord for any and all
damages arising out of, or incurred in connection with, the termination of this
Lease, including, without limitation, those specifically identified in Section
1951.2 of the California Civil Code.
21.6    Non-Interference By Tenant. Tenant agrees not to interfere in any way
with any payment to Landlord of the proceeds of the L-C, either prior to or
following a "draw" by Landlord of all or any portion of the L-C, regardless of
whether any dispute exists between Tenant and Landlord as to Landlord's right to
draw down all or any portion of the L-C. No condition or term of this Lease
shall be deemed to render the L-C conditional and thereby afford the Bank a
justification for failing to honor a drawing upon such L-C in a timely manner.
Tenant's sole remedy in connection with the improper presentment or payment of
sight drafts drawn under any L-C shall be the right to obtain from Landlord a
refund of the amount of any sight draft(s) that were improperly presented or the
proceeds of which were misapplied and reasonable actual out-of-pocket attorneys'
fees, provided that at the time of such refund, Tenant increases the amount of
such L-C to the amount (if any) then required under the applicable provisions of
this Lease. Tenant acknowledges that the presentment of sight drafts drawn under
any L-C, or the Bank's payment of sight drafts drawn under such L-C, could not
under any circumstances cause Tenant injury that could not be remedied by an
award of money damages, and that the recovery of money damages would be an
adequate remedy therefor. In the event Tenant shall be entitled to a refund as
aforesaid and Landlord shall fail to make such payment within ten (10) business
days after demand, Tenant shall have the right to deduct the amount thereof from
the next installment(s) of Base Rent.
22.    SUBSTITUTION OF OTHER PREMISES
Intentionally Omitted.
23.    SIGNS
23.1    Exterior Signage. Subject to Landlord's prior written approval, which
shall not be unreasonably withheld, conditioned or delayed, and provided all
signs are in keeping with the quality, design and style of the Building and
Project, Tenant, at its sole cost and expense, may install (i) identification
signage on the existing monument sign located on the exterior of the Building,
(ii) at the entrance to the Building, and (iii) on the exterior of the Building
(collectively, "Tenant Signage"); provided, however, in no event shall Tenant's
Signage include an "Objectionable Name," as that term is defined in
Section 23.3, of this Lease. In addition, Tenant may install internal
directional and lobby identification and directions within the Premises. All
such signage shall be subject to Tenant's obtaining all required governmental
approvals. All permitted signs shall be maintained by Tenant at its expense in a
first-class and safe condition and appearance. Upon the expiration or earlier
termination of this Lease, Tenant shall remove all of the Tenant Signage at
Tenant's sole cost and expense, and shall restore the Building to the condition
existing prior to the installation of the Tenant Signage. The graphics,
materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant's Signage (collectively, the "Sign
Specifications") shall be subject to the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall be consistent and compatible with the quality and nature of the Project.
Tenant hereby acknowledges that, notwithstanding Landlord's approval of Tenant's
Signage, Landlord has made no representation or warranty to Tenant

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
32
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




with respect to the probability of obtaining all necessary governmental
approvals and permits for Tenant's Signage. In the event Tenant does not receive
the necessary governmental approvals and permits for Tenant's Signage, Tenant's
and Landlord's rights and obligations under the remaining provisions of this
Lease shall be unaffected. Tenant's Signage shall not include a name or logo
which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Project, or which would otherwise reasonably offend a
landlord of the Comparable Buildings (an "Objectionable Name"). Notwithstanding
anything to the contrary contained in this Lease, Landlord hereby confirms its
consent to Tenant's signage which is in place as of the date of this Lease,
which signage Tenant shall remove at Tenant's sole cost and expense at the
expiration or earlier termination of the Lease, and Tenant shall at such time
restore the Building to the condition existing prior to the installation of such
signage.
23.2    Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion,
except as permitted by Section 23.2.
24.    COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, "Applicable Laws").
Following the Lease Commencement Date, at Tenant's sole cost and expense, Tenant
shall promptly comply with all such Applicable Laws which relate to (i) Tenant's
use of the Premises, (ii) any Alterations made by Tenant to the Premises, or
(iii) the Base Building, but as to the Base Building, only to the extent such
obligations are triggered by Alterations made by Tenant to the Premises to the
extent such Alterations are either not normal and customary business office
improvements, or are required for Tenant's use of the Premises for non‑general
office or life-science use. Following the Lease Commencement Date, Tenant shall
be responsible, at its sole cost and expense, to make all alterations to the
Premises as are required to comply with the Applicable Laws to the extent
required in this Article 24. Notwithstanding the foregoing terms of this Article
24 to the contrary, Tenant may defer such compliance with Applicable Laws while
Tenant contests, in a court of proper jurisdiction, in good faith, the
applicability of such Applicable Laws to the Premises or Tenant's specific use
or occupancy of the Premises; provided, however, Tenant may only defer such
compliance if such deferral shall not (a) prohibit Tenant from obtaining or
maintaining a certificate of occupancy for the Premises, (b) prohibit Landlord
from obtaining or maintaining a certificate of occupancy for the Building or any
portion thereof, (c) unreasonably and materially affect the safety of the
employees and/or invitees of Landlord or Tenant, (d) create a significant health
hazard for the employees and/or invitees of Landlord or Tenant, (e) otherwise
materially and adversely affect Tenant's use of or access to the Buildings or
the Premises, or (f) impose material obligations, liability, fines, or penalties
upon Landlord, or would materially and adversely affect the use of or access to
the Building by Landlord. The judgment of any court of competent jurisdiction or
the admission of Tenant in any judicial action, regardless of whether Landlord
is a party thereto, that Tenant has violated any of said governmental measures,
shall be conclusive of that fact as between Landlord and Tenant. Landlord shall
comply with all Applicable Laws relating to the Base Building, provided that
compliance with such Applicable Laws is not the responsibility of Tenant under
this Lease, and provided further that Landlord's failure to comply therewith
would prohibit Tenant from obtaining or maintaining a certificate of occupancy
for the Premises, or would unreasonably and materially affect the safety of
Tenant's employees or create a significant health hazard for Tenant's employees,
or would otherwise materially and adversely affect Tenant's use of or access to
the Premises. Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent
permitted by the terms of Section 4.2.7 above.
25.    LATE CHARGES
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee within five (5) business days after
Tenant's receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
33
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




attorneys' fees incurred by Landlord by reason of Tenant's failure to pay Rent
and/or other charges when due hereunder. Notwithstanding the foregoing, Landlord
shall not charge Tenant a late charge for the first (1st) late payment in any
twelve (12) month period (but in no event with respect to any subsequent late
payment in any twelve (12) month period) during the Lease Term that Tenant fails
to timely pay Rent or another sum due under this Lease, provided that such late
payment is made within three (3) business days following the expiration of the
five (5) business day period following written notice. The late charge shall be
deemed Additional Rent and the right to require it shall be in addition to all
of Landlord's other rights and remedies hereunder or at law and shall not be
construed as liquidated damages or as limiting Landlord's remedies in any
manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid within ten (10) business days after
the date they are due shall bear interest from the date when due until paid at a
rate per annum equal to the lesser of (i) the annual "Bank Prime Loan" rate
cited in the Federal Reserve Statistical Release Publication G.13(415),
published on the first Tuesday of each calendar month (or such other comparable
index as Landlord and Tenant shall reasonably agree upon if such rate ceases to
be published) plus four (4) percentage points, and (ii) the highest rate
permitted by applicable law.
26.    LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
26.1    Landlord's Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
26.2    Tenant's Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.
27.    ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon not less than one
(1) business day's prior notice to Tenant (except in the case of an emergency)
to enter the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers or, during the last nine (9) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility (to the extent
applicable pursuant to then applicable law); or (iv) alter, improve or repair
the Premises or the Buildings, or for structural alterations, repairs or
improvements to the Buildings or the Buildings' systems and equipment; provided
that at all times landlord shall comply with Tenant's security measures in
effect from time to time, which may entail, except in case of an emergency,
being accompanied by a representative of Tenant. Provided that Landlord employs
commercially reasonable efforts to minimize interference with the conduct of
Tenant's business in connection with entries into the Premises, Landlord may
make any such entries without the abatement of Rent, except as otherwise
provided in this Lease, and shall take such reasonable steps as required to
accomplish the stated purposes. In an emergency, Landlord shall have the right
to use any means that Landlord may deem proper to open the doors in and to the
Premises. Any entry into the Premises by Landlord in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises. Tenant shall have the right to have an employee of
Tenant accompany Landlord in connection with any such entry, except in the event
of an emergency.
28.    TENANT PARKING

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
34
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




Tenant shall have the right, without the payment of any parking charge or fee
(other than as a reimbursement of operating expenses to the extent allowed
pursuant to the terms or Article 4 of this Lease, above), commencing on the
Lease Commencement Date, to use the amount of unreserved parking spaces and
reserved visitor parking spaces (the exact location of which shall be designated
by Landlord) set forth in Section 10 of the Summary, on a monthly basis
throughout the Lease Term, which parking spaces shall pertain to the on-site
and/or off-site, as the case may be, parking facility (or facilities) which
serve the Project. Notwithstanding the foregoing, Tenant shall be responsible
for the full amount of any taxes imposed by any governmental authority in
connection with the renting of such parking spaces by Tenant or the use of the
parking facility by Tenant. Tenant's continued right to use the parking spaces
is conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility where the parking spaces are located (including any sticker or other
identification system established by Landlord and the prohibition of vehicle
repair and maintenance activities in the parking facilities), and shall
cooperate in seeing that Tenant's employees and visitors also comply with such
rules and regulations. Tenant's use of the Project parking facility shall be at
Tenant's sole risk and Tenant acknowledges and agrees that Landlord shall have
no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant's, its employees' and/or visitors' use of the parking facilities.
29.    MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.
29.4    Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.
29.5    Transfer of Landlord's Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.
29.6    Prohibition Against Recording. Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
35
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




29.7    Landlord's Title. Landlord's title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
29.9    Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.
29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.12    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
29.13    Landlord Exculpation. The liability of Landlord or the Landlord Parties
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Project. Neither Landlord, nor any of the Landlord Parties shall
have any personal liability therefor, and Tenant hereby expressly waives and
releases such personal liability on behalf of itself and all persons claiming
by, through or under Tenant. The limitations of liability contained in this
Section 29.13 shall inure to the benefit of Landlord's and the Landlord Parties'
present and future partners, beneficiaries, officers, directors, trustees,
shareholders, agents and employees, and their respective partners, heirs,
successors and assigns. Under no circumstances shall any present or future
partner of Landlord (if Landlord is a partnership), or trustee or beneficiary
(if Landlord or any partner of Landlord is a trust), have any liability for the
performance of Landlord's obligations under this Lease. Notwithstanding any
contrary provision herein, neither Landlord nor the Landlord Parties shall be
liable under any circumstances for injury or damage to, or interference with,
Tenant's business, including but not limited to, loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, in each case, however occurring.
29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
29.15    Right to Lease. Landlord reserves the absolute right to cause such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
36
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




29.16    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, acts of war, terrorist acts, inability to
obtain services, labor, or materials or reasonable substitutes therefor,
governmental actions, civil commotions, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.
29.17    Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.
29.18    Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) delivered by a nationally recognized overnight
courier, or (D) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 11 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the overnight courier
delivery is made, or (iii) the date personal delivery is made. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:
Brittania Gateway II Limited Partnership
c/o HCP, Inc.
1920 Main Street, Suite 1200
Irvine, CA 92614
Attention: Legal Department
and:
HCP Life Science Estates
400 Oyster Point Boulevard, Suite 409
South San Francisco, CA 94080
Attention: Jon Bergschneider
and
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
29.19    Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
29.20    Authority. If Tenant is a corporation, trust or partnership, Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of California and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so. In such event, Tenant shall,
within ten (10) days after execution of this Lease, deliver to Landlord
satisfactory evidence of such authority and, if a corporation, upon demand by
Landlord, also deliver to Landlord satisfactory

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
37
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




evidence of (i) good standing in Tenant's state of incorporation and (ii)
qualification to do business in the State of California.
29.21    Attorneys' Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
29.22    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I)
THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II)
SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE
INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
29.24    Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 13 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. Landlord shall pay Brokers a commission pursuant
to a separate written agreement. The terms of this Section 29.24 shall survive
the expiration or earlier termination of the Lease Term.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.
29.26    Project or Building Name, Address and Signage. Landlord shall have the
right at any time to change the name and/or address of the Project or Building
and to install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord's sole
discretion, desire. Tenant shall not use the name of the Project or Buildings in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
38
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28    Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Except as otherwise required
by applicable law (including applicable securities regulations), Tenant shall
keep such confidential information strictly confidential and shall not disclose
such confidential information to any person or entity other than Tenant's
financial, legal, and space planning consultants, and current or prospective
assignees, subtenants, investors, lender and purchasers. Notwithstanding
anything to the contrary contained in this Lease, this Section 29.28 shall not
be effective during any time the Tenant is required to file this Lease with the
Securities and Exchange Commission.
29.29    Development of the Project.
29.29.1    Subdivision. Landlord reserves the right to subdivide all or a
portion of the buildings and Common Areas. Tenant agrees to execute and deliver,
upon demand by Landlord and in the form requested by Landlord, any additional
documents needed to conform this Lease to the circumstances resulting from a
subdivision and any all maps in connection therewith. Notwithstanding anything
to the contrary set forth in this Lease, the separate ownership of any buildings
and/or Common Areas by an entity other than Landlord shall not affect the
calculation of Direct Expenses or Tenant's payment of Tenant's Share of Direct
Expenses.
29.29.2    Construction of Property and Other Improvements. Tenant acknowledges
that portions of the Project and/or the Other Improvements may be under
construction following Tenant's occupancy of the Premises, and that such
construction may result in levels of noise, dust, obstruction of access, etc.
which are in excess of that present in a fully constructed project. Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.
29.30    No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
29.31    Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables serving
the Premises (collectively, the "Lines"), provided that (i) Tenant shall obtain
Landlord's prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, and Tenant shall pay all costs in connection
therewith. Landlord hereby confirms that Tenant shall continue to have the right
to use Data Kable Technologies, Tenant's existing vendor, in connection with
such services. Tenant shall have no obligation to remove any Lines located in or
serving the Premises.
29.32    Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Project and/or the Building, and in connection therewith, Tenant
shall take responsible action for the transportation planning and management of
all employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Project, Building or area-wide ridesharing
program manager; (v) instituting employer-sponsored incentives (financial or
in-kind) to encourage employees to rideshare; and (vi) utilizing flexible work
shifts for employees.
29.33    Existing Generator. Tenant shall have the exclusive right to use and
control the existing emergency electrical generator and related equipment (all
such equipment defined collectively as the "Emergency Generator") serving the
Buildings. The Emergency Generator is being provided in its currently-existing,
“as is” condition, and

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
39
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Emergency Generator. Landlord shall not
be liable for any damages whatsoever resulting from any failure in operation of
the Emergency Generator, including but not limited to, loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, in each case, however occurring, or loss to inventory, scientific
research, scientific experiments, laboratory animals, products, specimens,
samples, and/or scientific, business, accounting and other records of every kind
and description kept at the premises and any and all income derived or derivable
therefrom. Tenant shall not be charged any additional rental or other costs for
the use of the location in which the Emergency Generator is located. Tenant
shall maintain and repair the Emergency Generator in good condition and repair,
and in compliance with all applicable laws (including the maintenance of all
applicable permits), at Tenant's sole cost and expense during the Lease Term.
Tenant's obligations with respect to the Premises, including the insurance and
indemnification obligations contained in Article 10, below, shall apply to
Tenant's use of the Emergency Generator and Tenant shall be provide to carry
industry standard Boiler and Machinery insurance covering the Emergency
Generator. Tenant shall surrender the Emergency Generator (and shall transfer to
Landlord all permits maintained by Tenant in connection with the Emergency
Generator during the Lease Term) concurrent with the surrender of the Premises
to Landlord as required hereunder in the same condition as the Emergency
Generator were in as of the date hereof, reasonable wear and tear excepted, with
all permits current.
[Signatures on next page.]

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
40
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
LANDLORD:
BRITANNIA GATEWAY II LIMITED PARTNERSHIP,
a Delaware limited partnership
By: HCP Biotech Gateway Incorporated,
its General Partner
By: /s/ Jonathan M. Bergschneider
   Jonathan M. Bergschneider
Executive Vice President




TENANT:
SOLAZYME, INC.,
a Delaware corporation
By: /s/ Jonathan Wolfson
Name: Jonathan Wolfson
Its: CEO
By: /s/ Tyler Painter


Name: Tyler Painter


Its: CFO/COO








726334.04/WLA
183305-00001/10-27-14/ejs/ejs
41
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




EXHIBIT A
BRITANNIA GATEWAY
OUTLINE OF PREMISES









726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT A
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




EXHIBIT B
BRITANNIA BIOTECH GATEWAY
TENANT WORK LETTER
This Tenant Work Letter shall set forth the terms and conditions relating to the
improvement of the Premises by Tenant following the Lease Commencement Date, and
is hereby incorporated by this reference into and forms a part of the Lease.
Terms not defined herein shall have the meanings given to them in the Lease.
SECTION 1

CONDITION OF PREMISES; LANDLORD WORK
1.1    Condition of Premises. Landlord and Tenant acknowledge that Tenant has
been occupying the Premises pursuant to the Sublease, and, therefore, except as
specifically set forth in this Lease, Tenant shall accept the Premises in its
currently-existing, "as-is" condition." Except as provided in this Section 1,
the payment of the Tenant Improvement Allowance as provided in Section 2.1,
below, the Systems Warranty, and as otherwise specifically set forth in this
Lease, Landlord shall have no obligation to make or pay for any improvements to
the Premises. Without limitation on the foregoing, except for the "Title 24
Costs" defined below, or as otherwise specifically set forth in this Lease,
Landlord shall have no obligation to provide or pay for any upgrades to the
Buildings or any Building systems required by applicable law.
1.2    Title 24 Upgrades. To the extent that any alterations, upgrades or
improvements to the Premises are required by Title 24, which would have been
required to be made regardless of whether Tenant was to perform any Tenant
Improvements or Alterations (such required upgrades, the "Title 24 Upgrades"),
Tenant shall make such Title 24 Upgrades at Tenant's cost (which may be paid by
the Tenant Improvement Allowance) as part of the Tenant Improvements, and
Landlord shall reimburse Tenant (or increase the Tenant Improvement Allowance)
by an amount equal to fifty percent (50%) of the reasonable, documented cost of
such Title 24 Upgrades, provided that Landlord has approved such costs in
advance (which approval shall not be unreasonably withheld, conditioned or
delayed).
SECTION 2

TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. After January 1, 2015 (subject to the
"Early Disbursement", defined below), Tenant shall be entitled to an improvement
allowance (the "Tenant Improvement Allowance") in the amount of Fifteen and
No/100 Dollars ($15.00) per rentable square foot of the Premises (i.e.,
$1,591,140.00) for the costs relating to the design and construction of Tenant's
improvements, refurbishment work and other renovations to be performed by Tenant
in the Premises or which are "Tenant Improvement Allowance Items," as that term
is defined in Section 2.2.1, below (collectively, the "Tenant Improvements").
All Tenant Improvements that have been paid for with or reimbursed from the
Tenant Improvement Allowance shall be deemed Landlord's property under the terms
of the Lease; provided, however, Landlord may, by written notice to Tenant given
concurrently with Landlord's approval of the "Final Working Drawings", as that
term is defined in Section 3.3, below, require Tenant, prior to the end of the
Lease Term, or given following any earlier termination of the Lease, as amended
hereby, at Tenant's expense, to remove any portion of the Tenant Improvements
and to repair any damage to the Premises and Building caused by such removal and
return the affected portion of the Premises to a condition with removed systems
components capped, Building standard ceiling tiles in good condition, and sheet
rock and floors patched and repaired to match existing conditions of the
remainder of the Premises. The Tenant Improvement Allowance may not be used by
Tenant for the purchase or installation of furniture, fixtures or equipment, or
for telephone or data cabling, or any other personal property. Notwithstanding
the foregoing, up to $500,000 of the Tenant Improvement Allowance may be used
and drawn upon by Tenant in calendar year 2014 (including with respect to
amounts expended by Tenant prior to the Lease Commencement Date) (the "Early
Disbursement"). Any portion of the Tenant Improvement Allowance that has not

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT B
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




been allocated or disbursed by February 5, 2016, shall revert to Landlord and
Tenant shall have no further rights with respect thereto.
2.2    Disbursement of the Tenant Improvement Allowance.
2.2.1    Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the "Tenant
Improvement Allowance Items") (and shall not be used for moving or relocation
expenses, furniture, fixtures , signage (other than legally required signage),
data cabling or personal property):
2.2.1.1    Payment of all reasonable fees of the "Architect" and the
"Engineers," as those terms are defined in Section 3.1 of this Tenant Work
Letter, project management fees payable to Project Management Advisors, Inc.
("PMA"), as provided below, and payment of the fees incurred by Landlord and
Landlord's consultants in connection with any third-party review of the
"Approved Working Drawings," as that term is defined in Section 3.5 of this
Tenant Work Letter, and Tenant's reasonable third-party management fees;
2.2.1.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.1.3    The payment for all demolition and removal of existing improvements
in the Premises;
2.2.1.4    The cost of construction of the Tenant Improvements (including,
without limitation, the costs of refurbishments, building materials, piping and
parts and equipment and other similar expenses and labor charges);
2.2.1.5    The cost of any changes in the Buildings when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;
2.2.1.6    The cost of any changes to the Approved Working Drawings or Tenant
Improvements required by all applicable building codes (the "Code");
2.2.1.7    Sales and use taxes;
2.2.1.8    Subject to Section 2.2, above, all other actual out-of-pocket costs
expended by Landlord in connection with the construction of the Tenant
Improvements, including, without limitation, costs expended by Landlord pursuant
to Section 4.1.1 of this Tenant Work Letter, below;
2.2.1.9    Insurance premiums required by this Work Letter.
2.2.2    Disbursement of Tenant Improvement Allowance. During the construction
of the Tenant Improvements, Landlord shall make monthly disbursements of the
Tenant Improvement Allowance and Additional Improvement Allowance, if
applicable, for Tenant Improvements for the benefit of Tenant and shall
authorize the release of monies for the benefit of Tenant as follows.
2.2.2.1    Monthly Disbursements. On or before the fifth (5th) day of each
calendar month, during the design and construction of the Tenant Improvements
(or such other date as Landlord may designate), Tenant shall deliver to
Landlord: (i) a request for reimbursement of amounts paid to the "Contractor,"
as that term is defined in Section 4.1.1 of this Tenant Work Letter, approved by
Tenant, in a form to be provided by Landlord, showing the schedule, by trade, of
percentage of completion of the Tenant Improvements in the Premises, detailing
the portion of the work completed and the portion not completed; (ii) invoices
from all of "Tenant's Agents," as that term is defined in Section 4.1.2 of this
Tenant Work Letter, for labor rendered and materials for the Premises;
(iii) executed mechanic's lien releases, as applicable, from all of Tenant's
Agents which shall comply with the appropriate provisions, as reasonably
determined by Landlord, of the California Civil Code; and (iv) all other
information reasonably requested by Landlord. Tenant's request for payment shall
be deemed Tenant's acceptance and approval of the work furnished and/or the
materials supplied as set forth in Tenant's payment request. Within forty-five
(45) days thereafter, Landlord shall deliver a check to Tenant made payable to
Tenant in payment of the lesser of: (A) the amounts so requested by Tenant as
set forth in this Section 2.2.1, above (or, subject to the terms of
Section 4.2.1, below, a percentage thereof), and (B) the

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT B
2
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




balance of any remaining available portion of the Tenant Improvement Allowance
and Additional Improvement Allowance, if applicable, provided that Landlord does
not dispute any request for payment based on non-compliance of any work with the
"Approved Working Drawings," as that term is defined in Section 3.5 below, or
due to any substandard work. Landlord's payment of such amounts shall not be
deemed Landlord's approval or acceptance of the work furnished or materials
supplied as set forth in Tenant's payment request.
2.2.2.2    Final Deliveries. Following the completion of construction of the
Tenant Improvements, Tenant shall deliver to Landlord properly executed final
mechanic's lien releases in compliance with the California Civil Code from all
of Tenant's Agents, and a certificate certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed. Tenant
shall record a valid Notice of Completion in accordance with the requirements of
Section 4.3 of this Tenant Work Letter.
2.2.2.3    Other Terms. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance and Additional Improvement Allowance, if
applicable, to the extent costs are incurred by Tenant for Tenant Improvement
Allowance Items. All Tenant Improvement Allowance Items that have been paid for
with or reimbursed from the Tenant Improvement Allowance and Additional
Improvement Allowance have been made available shall be deemed Landlord's
property under the terms of the Lease, as amended hereby.
2.2.2.4    Building Standards. The quality of Tenant Improvements shall be in
keeping with the existing improvements in the Premises.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect. Tenant shall retain an architect/space planner
(the "Architect") approved in advance by Landlord (which approval shall not be
unreasonably withheld) to prepare the Final Space Plan and Final Working
Drawings as provided in Section 3.2 and 3.3, below. Tenant shall retain the
engineering consultants or design/build subcontractors designated by Tenant and
reasonably approved in advance by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed (the "Engineers") to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, life-safety, and sprinkler work in the Premises. All
such plans and drawings shall comply with locally recognized engineering codes,
applicable law and standards, and sound industry practices prevailing at the
time of performance that are followed by architects or professional engineers
performing similar work under similar conditions, and shall be subject to
Landlord's reasonable approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
Base Building plans, and Tenant and Architect shall be solely responsible for
the same, and Landlord shall have no responsibility in connection therewith.
Landlord's review of any plans or drawings as set forth in this Section 3, shall
be for its sole purpose and shall not imply Landlord's review of the same, or
obligate Landlord to review the same, for quality, design, Code compliance or
other like matters.
3.2    Final Space Plan. Landlord acknowledges and agrees that the Tenant
Improvements may be performed in a series of phases (each a "Phase"). Tenant
shall supply Landlord with four (4) copies signed by Tenant of its final space
plan for each Phase of the Tenant Improvements before any architectural working
drawings or engineering drawings have been commenced for such Phase. The final
space plan for each such Phase (each a "Final Space Plan") shall include a
layout and designation of all offices, labs, rooms and other partitioning, their
intended use, and equipment to be contained in such Phase. Landlord may request
clarification or more specific drawings for special use items not included in
any Final Space Plan. Landlord shall advise Tenant within five (5) business days
after Landlord's receipt of a Final Space Plan if the same is unsatisfactory or
incomplete in any respect. If Tenant is so advised, Tenant shall promptly cause
such Final Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require.
3.3    Final Working Drawings. After each Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including,

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT B
3
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




without limitation, electrical requirements and special electrical receptacle
requirements for the relevant Phase of the Tenant Improvements, to enable the
Engineers and the Architect to complete the "Final Working Drawings" (as that
term is defined below) for the relevant Phase in the manner as set forth below.
Upon the approval of the Final Space Plan by Landlord and Tenant, Tenant shall
promptly cause the Architect and the Engineers to complete the architectural and
engineering drawings for the relevant Phase, and Architect shall compile a fully
coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is sufficiently complete to allow all
of Tenant's Agents to bid on the work and to obtain all applicable permits for
such Phase (collectively, the "Final Working Drawings") and shall submit the
same to Landlord for Landlord's approval, which shall not be unreasonably
withheld, conditioned, or delayed. Tenant shall supply Landlord with four (4)
copies signed by Tenant of such Final Working Drawings. Landlord shall advise
Tenant within ten (10) business days after Landlord's receipt of the Final
Working Drawings for each Phase if the same is unsatisfactory or incomplete in
any respect. If Tenant is so advised, Tenant shall promptly cause the Final
Working Drawings to be revised in accordance with such review and any
disapproval of Landlord in connection therewith.
3.4    Approved Working Drawings. The Final Working Drawings for each Phase
shall be approved by Landlord (the "Approved Working Drawings") prior to the
commencement of construction of such Phase by Tenant. Concurrently with Tenant's
delivery of the Final Working Drawings to Landlord for Landlord's approval,
Tenant may submit the same to the appropriate municipal authorities for all
applicable building permits for such Phase. Tenant hereby agrees that neither
Landlord nor Landlord's consultants shall be responsible for obtaining any
building permit or certificate of occupancy for the Premises and that obtaining
the same shall be Tenant's responsibility; provided, however, that Landlord
shall cooperate with Tenant in executing permit applications and performing
other ministerial acts reasonably necessary to enable Tenant to obtain any such
permit or certificate of occupancy. No changes, modifications or alterations in
any Approved Working Drawings may be made without the prior written consent of
Landlord, which shall not be unreasonably withheld, conditioned, or delayed.
SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Tenant's Selection of Contractors.
4.1.1    The Contractor; Landlord's Project Manager. For each Phase, Tenant
shall retain a licensed general contractor, approved in advance by Landlord, to
construct the relevant Phase of the Tenant Improvements ("Contractor").
Landlord's approval of the Contractor shall not be unreasonably withheld.
Landlord shall retain Project Management Advisors, Inc. ("PMA") as a third party
project manager for construction oversight of the Tenant Improvements on behalf
of Landlord, and Tenant shall pay a fee to Landlord with respect to the PMA
services, not to exceed $1.44 per rentable square foot (with a minimum of
$3,832.00). The PMA fee shall be a Tenant Improvement Allowance Item payable by
Landlord from the Tenant Improvement Allowance.
4.1.2    Tenant's Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as "Tenant's Agents").
The subcontractors used by Tenant, but not any laborers, materialmen, and
suppliers, must be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned, or delayed; provided, however, Landlord may
require Tenant to select from a list of particular mechanical, engineering,
plumbing, fire life-safety and other Base Building subcontractors, provided that
Tenant shall have the final decision regarding the selection of the
subcontractor from the approved list. If Landlord and Tenant cannot agree on the
appointment of subcontractors, Tenant shall submit the names of other proposed
subcontractors for Landlord's written approval, which approval shall not be
unreasonably withheld, conditioned or delayed.
4.2    Construction of Tenant Improve by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Tenant shall engage the Contractor
under a commercially reasonable and customary construction contract, reasonably
approved by Landlord (collectively, the "Contract"). Prior to the commencement
of the construction of any Phase of the Tenant Improvements, and after Tenant

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT B
4
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




has accepted all bids for such Phase of the Tenant Improvements, Tenant shall
provide Landlord with a detailed breakdown, by trade, of the final costs to be
incurred or which have been incurred in connection with the design and
construction of the relevant Phase of the Tenant Improvements to be performed by
or at the direction of Tenant or the Contractor, which costs form a basis for
the estimated total costs of the work of the relevant Phase of the Tenant
Improvements (each, a "Final Budget"). Any costs of design and construction of
the Tenant Improvements in excess of the Tenant Improvement Allowance shall be
paid by Tenant out of its own funds, but Tenant shall continue to provide
Landlord with the documents described in Sections 2.2.2.1(i), (ii), (iii) and
(iv) of this Tenant Work Letter, above, for Landlord's approval, prior to Tenant
paying such costs.
4.2.2    Tenant's Agents.
4.2.2.1    Compliance with Drawings and Schedule. Tenant's and Tenant's Agent's
construction of each Phase of the Tenant Improvements shall comply with the
following: (i) each Phase of the Tenant Improvements shall be constructed in
strict accordance with the relevant Approved Working Drawings; and (ii) Tenant's
Agents shall submit schedules of all work relating to each Phase of the Tenant's
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant's Agents of any changes which are necessary
thereto, and Tenant's Agents shall use commercially reasonable efforts to adhere
to such corrected schedule.
4.2.2.2    Indemnity. Tenant's indemnity of Landlord as set forth in Article 10
of the Lease shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Tenant or Tenant's Agents, or anyone directly or indirectly employed by any of
them, or in connection with Tenant's non-payment of any amount arising out of
the Tenant Improvements and/or Tenant's disapproval of all or any portion of any
request for payment. Such indemnity by Tenant, as set forth in the Lease, shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord's performance of any ministerial acts
reasonably necessary (i) to permit Tenant to complete the Tenant Improvements,
and (ii) to enable Tenant to obtain any building permit or certificate of
occupancy for the Premises. The foregoing indemnity shall not apply to claims
caused by the gross negligence or willful misconduct of Landlord, its member
partners, shareholders, officers, directors, agents, employees, and/or
contractors.
4.2.2.3    Requirements. of Tenant's Agents. Each of Tenant's Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of substantial completion of the work under the relevant Contract
("Substantial Completion"). Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after Substantial Completion. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Tenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the Tenant Improvements shall be contained in the relevant
Contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to provide for such right of direct enforcement.
4.2.2.4    Insurance Requirements.
4.2.2.4.1    General Coverages. All of Tenant's Agents shall carry the following
insurance provided by insurers with an A.M. Best rating of A- VIII or better:
(1) worker's compensation insurance covering all of their respective employees
with a waiver of subrogation in favor of Landlord and Landlord's Representative,
and (2) commercial general liability insurance, including contractual and
products/completed operations coverage with a limit not less than $1,000,000 per
occurrence/$2,000,000 aggregate Tenant shall require the Agents' commercial
general liability insurance policies name Landlord and Landlord's and Landlord's
Representative as additional insureds with respect to the work being done under
this Tenant Work Letter.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT B
5
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




4.2.2.4.2    Special Coverages. While the total cost of the work to be done is
$500,000 or more, Tenant shall carry "Builder's All Risk" insurance covering the
construction of the Tenant Improvements in an amount equal to the total of the
hard and soft costs of such work, and such other insurance as Landlord may
require, it being understood and agreed that the Tenant Improvements shall be
insured by Tenant pursuant to the Lease, as amended hereby, immediately upon
completion thereof.
4.2.2.4.3    General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. Should any policies expire during the time work is being
done under this agreement, a renewal certificate shall be delivered to Landlord
prior to the expiration date on such policy. All such policies of insurance must
contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance. In the event
that the Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant's sole
cost and expense. Tenant's Agents shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord,. All policies carried under this Section 4.2.2.3, except workers
compensation, shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant's Agents, and "Landlord's Representative", as
that term is defined below. All insurance maintained by Tenant's Agents shall
preclude subrogation claims by the insurer against anyone insured thereunder.
All such insurance required of tenant and its Agents shall provide that it is
primary insurance as respects the owner and Landlord's Representative and that
any other insurance maintained by owner is excess and noncontributing with the
insurance required hereunder. The requirements for the foregoing insurance shall
not derogate from the provisions for indemnification of Landlord by Tenant under
Section 4.2.2.2 of this Tenant Work Letter. Landlord may, in its discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of the Tenant Improvements and naming Landlord as a
co-obligee.
4.2.3    Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) all state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer's specifications.
4.2.4    Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, on the grounds
that the construction is defective or fails to comply with the Approved Working
Drawings, Landlord shall notify Tenant in writing of such disapproval and shall
specify the items disapproved. Any such defects or deviations shall be rectified
by Tenant at no expense to Landlord, provided however, that in the event that a
defect or deviation exists that materially adversely affects the mechanical,
electrical, plumbing, heating, ventilating and air conditioning or life-safety
systems of the Buildings, the Building structure or exterior appearance of the
Building, or any other tenant's use of such other tenant's leased premises,
Landlord may, take such action as Landlord reasonably deems necessary, at
Tenant's expense and without incurring any liability on Landlord's part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord's reasonable satisfaction.
4.2.5    Meetings. Commencing upon the date Tenant begins to plan any Phase of
the Tenant Improvements, Tenant shall hold weekly meetings at a reasonable time,
with the Architect and the Contractor (once retained) regarding the progress of
the preparation of Construction Drawings and the construction of the Tenant
Improvements, and Landlord and/or its agents shall receive prior notice of, and
shall have the right to attend, all such meetings, and, upon Landlord's request,
certain of Tenant's Agents shall attend such meetings. In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord. One such meeting each month shall include the review of
Contractor's current request for payment, if any.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT B
6
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




4.3    Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of each Phase of the Tenant Improvements,
Tenant shall cause a valid Notice of Completion to be recorded in the office of
the Recorder of the county in which the Buildings are located in accordance with
the Civil Code of the State of California, and shall furnish a copy thereof to
Landlord upon such recordation. If Tenant fails to do so, Landlord may execute
and file the same on behalf of Tenant as Tenant's agent for such purpose, at
Tenant's sole cost and expense. At the conclusion of construction of each Phase
of the Tenant Improvements, (i) Tenant shall cause the relevant Architect and
Contractor (x) to update the relevant Approved Working Drawings as necessary to
reflect all changes made to the Approved Working Drawings during the course of
construction of the relevant Phase, (y) to certify to the best of their
knowledge that the "record-set" of as-built drawings are true and correct, which
certification shall survive the expiration or termination of the Lease, as
hereby amended, and (z) to deliver to Landlord two (2) sets of copies of such
record set of drawings (hard copy and electronic files) within ninety (90) days
following Substantial Completion, and (ii) Tenant shall deliver to Landlord a
copy of all warranties, guaranties, and operating manuals and information
relating to the improvements, equipment, and systems in the Premises. Within
fifteen (15) days after request by Tenant following the Substantial Completion
of each Phase of the Tenant Improvements, Landlord will acknowledge its approval
of the relevant Phase of the Tenant Improvements (provided that such approval
has been granted) by placing its signature on the relevant Contractor's
Certificate of Substantial Completion fully executed by the relevant Architect,
the relevant Contractor and Tenant. Landlord's approval shall not create any
contingent liabilities for Landlord with respect to any latent quality, design,
Code compliance or other like matters that may arise subsequent to Landlord's
approval.
SECTION 5

MISCELLANEOUS
5.1    Intentionally Omitted.
5.2    Tenant's Representative. Tenant will designate its sole representatives
with respect to the matters set forth in this Tenant Work Letter in a written
notice to Landlord, and such representatives shall each have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.
5.3    Landlord's Representative. Landlord has designated Project Management
Advisors, Inc. (Luly Leon and Peter Fritz), as its sole representatives with
respect to the matters set forth in this Tenant Work Letter, who, until further
notice to Tenant, shall have full authority and responsibility to act on behalf
of the Landlord as required in this Tenant Work Letter.
5.4    Time is of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.
5.5    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, if any default by Tenant
under the Lease or this Tenant Work Letter (including, without limitation, any
failure by Tenant to fund any portion of the Over-Allowance Amount) occurs at
any time on or before the substantial completion of all Phases of the Tenant
Improvements and such default remains uncured ten (10) days following Landlord's
notice of such default to Tenant, then in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Tenant Improvements and any costs occasioned
thereby).





726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT B
7
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




EXHIBIT C
BRITANNIA BIOTECH GATEWAY
NOTICE OF LEASE TERM DATES
To:
_______________________

_______________________
_______________________

_______________________

Re:
Lease dated ____________, 20__ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the building located at [INSERT BUILDING ADDRESS].

Gentlemen:
In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:
1.
The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

2.
Rent commenced to accrue on ____________, in the amount of ____________.

3.
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

4.
Your rent checks should be made payable to __________ at ______________.

5.
The exact number of rentable/usable square feet within the Premises is _________
square feet.


726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT C
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




 
"Landlord":
                                                                                ,
 
a                                                                              
By:                                                                         
 
Its:                                                                    


Agreed to and Accepted as
of                , 200  .
"Tenant":
                                                                       
 
a                                                                     
By:                                                                 
 
Its:                                                             
 




726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT C
2
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




EXHIBIT D
BRITANNIA BIOTECH GATEWAY
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
1.    Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. Tenant shall bear the cost of any lock changes or repairs required by
Tenant (provided that Landlord shall re-key the exterior locks in connection
with the construction of the Tenant Improvements). Two keys will be furnished by
Landlord for the Premises, and any additional keys required by Tenant must be
obtained from Landlord at a reasonable cost to be established by Landlord. Upon
the termination of this Lease, Tenant shall restore to Landlord all keys of
stores, offices, and toilet rooms, either furnished to, or otherwise procured
by, Tenant and in the event of the loss of keys so furnished, Tenant shall pay
to Landlord the cost of replacing same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such changes.
2.    Intentionally Omitted.
3.    The Landlord and his agents shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Building of any
person. In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building or the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.
4.    Intentionally Omitted.
5.    Intentionally Omitted.
6.    The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
7.    No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building which can be seen from outside the Premises without the prior written
consent of the Landlord. Tenant shall not disturb, solicit, peddle, or canvass
any occupant of the Project and shall cooperate with Landlord and its agents of
Landlord to prevent same.
8.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
9.    Tenant shall not overload the floor of the Premises, nor mark, drive nails
or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord's prior written
consent; provided, however, that Landlord's prior written consent shall not be
required for the hanging of normal and customary office artwork and personal
items. Tenant shall not purchase spring water, ice, towel, linen, maintenance or
other like services from any person or persons not included on an approved list
that Landlord shall provide to Tenant upon request.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT D
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




10.    Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.
11.    Intentionally Omitted.
12.    Intentionally Omitted.
13.    Intentionally Omitted.
14.    Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals, birds, aquariums. Tenant will be allowed to bring
bicycles into the Premises, but shall not store them in any common areas except
in areas designated by Landlord for such purpose.
15.    Intentionally Omitted.
16.    Tenant shall not occupy or permit any portion of the Premises to be
occupied as an office for a messenger-type operation or dispatch office, public
stenographer or typist, or for the manufacture or sale of liquor, narcotics, or
tobacco in any form, or as a medical office, or as a barber or manicure shop, or
as an employment bureau without the express prior written consent of Landlord.
Tenant shall not engage or pay any employees on the Premises except those
actually working for such tenant on the Premises nor advertise for laborers
giving an address at the Premises.
17.    Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
18.    Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.
19.    Tenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Landlord commercially reasonable efforts to ensure the
most effective operation of the Building's heating and air conditioning system.
20.    Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Building is located without violation of any law or ordinance
governing such disposal. All trash, garbage and refuse disposal shall be made
only through entry-ways and elevators provided for such purposes at such times
as Landlord shall designate.
21.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
22.    Intentionally omitted.
23.    No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard drapes.
All electrical ceiling fixtures hung in the Premises or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Landlord. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall abide by
Landlord's regulations concerning the opening and closing of window coverings
which are attached to the windows in the Premises, if any, which have a view of
any interior portion of the Building or Building Common Areas.

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT D
2
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




24.    The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
25.    Tenant must comply with requests by the Landlord concerning the informing
of their employees of items of importance to the Landlord.
26.    Tenant must comply with the State of California "No‑Smoking" law set
forth in California Labor Code Section 6404.5, and any local "No‑Smoking"
ordinance which may be in effect from time to time and which is not superseded
by such State law.
27.    Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof. Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.
28.    Intentionally Omitted.
29.    Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.
30.    No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. In the event
of any conflict between the Rules and Regulations and the other provisions of
this Lease, the latter shall control. Landlord may waive any one or more of
these Rules and Regulations for the benefit of any particular tenants, but no
such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules or Regulations against any or all tenants of the
Project. Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them as a condition of its occupancy of the Premises.



726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT D
3
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




EXHIBIT E
BRITANNIA BIOTECH GATEWAY
FORM OF TENANT'S ESTOPPEL CERTIFICATE
The undersigned as Tenant under that certain Lease (the "Lease") made and
entered into as of ___________, 20   by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises on the ______________ floor(s) of
the building located at [INSERT BUILDING ADDRESSES], certifies as follows:
1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
2.    The undersigned currently occupies the Premises described in the Lease,
the Lease Term commenced on __________, and the Lease Term expires on
___________, and the undersigned has no option to terminate or cancel the Lease
or to purchase all or any part of the Premises, the Building and/or the Project.
3.    The Lease Commencement Date occurred on _______________.
4.    The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
5.    Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:
6.    Intentionally Omitted.
7.    All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________. The current monthly installment of Base Rent is
$_____________________.
8.    All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and to Tenant's knowledge
Landlord is not in default thereunder. In addition, the undersigned has not
delivered any notice to Landlord regarding a default by Landlord thereunder. No
further rental concessions, allowances or brokerage commissions are due and
owing under the Lease.
9.    No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
10.    As of the date hereof, there are no existing defenses or offsets, or, to
the undersigned's knowledge, claims or any basis for a claim, that the
undersigned has against Landlord.
11.    If Tenant is a corporation or partnership, Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.
12.    There are no actions pending against the undersigned under the bankruptcy
or similar laws of the United States or any state.
13.    To the undersigned's knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full. All work (if any) in the common areas
required by the Lease to be completed by Landlord

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT E
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




has been completed and all parking spaces required by the Lease have been
furnished and/or all parking ratios required by the Lease have been met.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
Executed at ______________ on the ____ day of ___________, 20__.
 
"Tenant":
   _________________________________,
 
a   ________________________________ 
By:   _____________________________ 
 
Its:  ___________________________  
By:   ______________________________ 
 
Its:  ____________________________ 






726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT E
2
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




EXHIBIT F
BRITANNIA BIOTECH GATEWAY
TENANT RESTORATION OBLIGATIONS
Landlord reserves the right, at its sole discretion, to require Tenant to remove
the following Alterations, and restore the portion of the Premises affected by
such removal to the condition existing prior to the performance of such
Alterations (Tenant’s “Continuing Obligations” under Section 1.1.4 of the
Lease):


•
Building 201; Modification of ceiling and doorway to accommodate fermentation
tank, as set forth in Landlord’s 12/9/10 letter;

•
Building 225; Addition of freezer, as set forth in Landlord’s 3/16/11 letter;

•
Building 201; Installation of exterior signage, as set forth in Landlord’s
12/20/11 letter;

•
Building 201; Modifications to accommodate Pilot Plant, as set forth in
Landlord’s 5/17/11 letter;

•
Building 225; Removal of fume hoods, as set forth in Landlord’s 6/30/11 letter;

•
Building 225; Conversion of vivarium to office, installation of doors, as set
forth in Landlord’s 6/30/11 letter;

•
Building 225; Modifications to accommodate CEC extraction project, as set forth
in Landlord’s 9/25/12 letter;

•
Buildings 201 and 225; Addition of process chiller and integrated controls, as
set forth in Landlord’s 12/12/12 letter;

•
Building 225; Modifications to air handler #5, as set forth in Landlord’s
12/12/12 letter; and

•
Any other Alterations installed by or on behalf of Tenant in the Premises
without Landlord’s consent.










726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT F
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




EXHIBIT F-1
BRITANNIA BIOTECH GATEWAY
TENANT PERSONAL PROPERTY




With the following caveats, the attached list describes the personal property of
Tenant which can be removed at any time during or at the end of the Term in
accordance with Section 8.5:


•
Any biosafety hood/cabinet that is integrated into the Buildings (i.e. ducted to
the outside, etc.) shall be a fixture and shall not be Tenant’s personal
property. If a biosafety cabinet is not externally vented, it is Tenant’s
personal property.

•
To the extent that autoclaves are industrial grade, built-in mechanisms (or have
specifically designed pit, in-wall installations, etc.,) consistently found in
laboratory facilities, they shall be fixtures and shall not be Tenant’s personal
property; provided that Tenant may remove the autoclave it installed if it
re-installs the autoclave which it removed, provided such re-installed autoclave
is in good working order.

•
To the extent that building support equipment or system listed in the attachment
provides service or utility to any space outside the Pilot Plant and that
service or utility would be reduced or removed if Tenant were to remove item
then that systems or equipment, they shall be fixtures and shall not be Tenant’s
personal property (Chillers, DI water CDA systems in both Buildings included,
except that the electric process boiler and Pilot Plant air compressor located
in outside utility room shall be Tenant’s personal property, so long as said
boiler and compressor do not reduce or remove the level of utility services
outside of the Pilot Plant).

[List of Personal Property]

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT F-1
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------






EXHIBIT G
BRITANNIA BIOTECH GATEWAY
ENVIRONMENTAL QUESTIONNAIRE
ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES
Property Name:    Solazyme, Inc.Property Address:    201 & 225 Gateway Blvd.,
South San Francisco, CA 94080
Instructions: The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location. Please print clearly and attach additional sheets as
necessary.
1.0    PROCESS INFORMATION
Describe planned use, and include brief description of manufacturing processes
employed.
Research & Development, including a small pilot scale facility, uses various
strains of microalgae for fermentation and extraction development research.


2.0    HAZARDOUS MATERIALS
Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.
2.1
Are any of the following materials handled on the Property?    Yesx No¨

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.
¨Explosives
xFuels
xOils
xSolvents
xOxidizers
xOrganics/Inorganics
xAcids
xBases
¨Pesticides
xGases
¨PCBs
xRadioactive Materials
¨Other (please specify)
 
 

2‑2.
If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.




726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT G
1
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




Material
Physical State (Solid, Liquid, or Gas)
Usage
Container Size
Number of Containers
Total Quantity
See inventories attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

2‑3.
Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.

See attached maps:     
    
    
3.0    HAZARDOUS WASTES
Are hazardous wastes generated?    Yesx No¨
If yes, continue with the next question. If not, skip this section and go to
section 4.0.
3.1
Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

xHazardous wastes
xIndustrial Wastewater
xWaste oils
¨PCBs
¨Air emissions
¨Sludges
¨Regulated Wastes
¨Other (please specify)

3‑2.
List and quantify the materials identified in Question 3‑1 of this section.



WASTE GENERATED
RCRA listed Waste?
SOURCE
APPROXIMATE MONTHLY QUANTITY
WASTE CHARACTERIZATION
DISPOSITION
UN1993, Flammable liquids,
yes
Labs
~55gal
Heptane, methanol,
Offsite- remove by contract vendor
NA3077, Hazardous solid waste
Yes
Labs
~ (2) x 55 gal
Methanol, Toluene
Offsite – remove by contract vendor
UN2924 Flammable liquids, corrosive
Yes
Labs
~55gal
Isopropanol, sulfuric acid, ammonium hydroxide
Offsite- remove by contract vendor
 
 
 
 
 
 

3‑3.
Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary.


726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT G
2
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------






Transporter/Disposal Facility Name
Facility Location
Transporter (T) or Disposal (D) Facility
Permit Number
Ingenium
Milpitas, CA
Transporter
CAR000179747
Rineco
Benton, AZ
Disposal
ARD981057870
 
 
 
 
 
 
 
 

3‑4.
Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the environment?    Yesx No¨

3‑5.
If so, please describe.

Chemical hoods are in the labs. Secondary containments are used for all liquids.
Acids and bases are neutralize to an acceptable pH range of 5-11.     
    
    
4.0    USTS/ASTS
4.1
Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?    Yes___    No__X_

If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures. Please attach additional pages if necessary.


Capacity
Contents
Year Installed
Type (Steel, Fiberglass, etc)
Associated Leak Detection / Spill Prevention Measures*
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

*Note:
The following are examples of leak detection / spill prevention measures:

Integrity testing
Inventory reconciliation
Leak detection system
Overfill spill protection
Secondary containment
Cathodic protection

4‑2.
Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

4‑3.
Is the UST/AST registered and permitted with the appropriate regulatory
agencies?    Yes¨ No ¨If so, please attach a copy of the required permits.

4‑4.
If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

    
    

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT G
3
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]




--------------------------------------------------------------------------------




    
4‑5.
If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the Property?    Yes No

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).
4‑6.
For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?    Yes¨ No¨

For new tenants, are installations of this type required for the planned
operations?
Yes¨ No¨
If yes to either question, please describe.
    
    
    
5.0    ASBESTOS CONTAINING BUILDING MATERIALS
Please be advised that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.
6.0    REGULATORY
6‑1.
Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent permit?    Yes¨ No x
If so, please attach a copy of this permit.

6‑2.
Has a Hazardous Materials Business Plan been developed for the site?    Yes x No
¨
If so, please attach a copy.

CERTIFICATION
I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that Lessor
will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.
Signature:        

Name:    Binh Haynes

Title:    Manager, Lab Operations and EH&S

Date:    14/06/30

Telephone:

726334.04/WLA
183305-00001/10-27-14/ejs/ejs
EXHIBIT G
4
[BRITTANIA BIOTECH GATEWAY]
[Solazyme, Inc.]


